EXHIBIT 10.18

 

 

 

EXECUTION COPY

 

Rev. 5


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 30, 2010

 

COMERICA BANK

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

2.

REVOLVING CREDIT

 

15

 

2.1 Revolving Credit Commitment

 

15

 

2.2 Accrual of Interest and Maturity

 

15

 

2.3 Requests for Advance

 

16

 

2.4 Sweep to Loan

 

16

 

2.5 Prepayment

 

16

 

2.6 Reduction of Indebtedness

 

17

 

2.7 Letters of Credit

 

17

 

2.8 Facility Fee

 

17

 

2.9 Use of Proceeds

 

18

 

2.10

Reduction or Termination of Revolving Credit Commitment

 

18

 

2.11

Mandatory Prepayment of the Revolving Credit

 

18

 

 

 

 

 

3.

[RESERVED]

 

19

 

 

 

 

 

4.

MARGIN ADJUSTMENTS

 

19

 

4.1 Margin Adjustments

 

19

 

 

 

 

 

5.

CONDITIONS

 

20

 

5.1 Effective Date

 

20

 

5.2 Continuing Conditions to all Advances

 

20

 

 

 

 

 

6.

REPRESENTATIONS AND WARRANTIES

 

21

 

6.1 Corporate Authority

 

21

 

6.2 Due Authorization; Non-Contravention; Binding Obligations

 

21

 

6.3 Good Title; Property; Leases; No Liens

 

21

 

6.4 No Litigation

 

21

 

6.5 Compliance with Laws

 

22

 

6.6 ERISA

 

22

 

6.7 Accuracy of Information

 

22

 

6.8 Taxes

 

23

 

6.9 Subsidiaries

 

23

 

6.10

Environmental and Safety Matters

 

23

 

6.11

No Investment Company or Margin Stock

 

23

 

6.12

Conditions Affecting Business or Properties

 

24

 

6.13

Solvency

 

24

 

6.14

Capitalization

 

24

 

6.15

Supplier Relationships

 

24

 

6.16

Employee Matters

 

24

 

6.17

Governmental Authorization; Other Consents

 

25

 

6.18

Parcel 2

 

25

i

--------------------------------------------------------------------------------




 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

 

25

 

7.1 Financial Statements; Certificate; Other Information

 

25

 

7.2 Payment of Obligations

 

26

 

7.3 Maintenance of Property; Insurance

 

27

 

7.4 Inspection of Property; Books and Records

 

27

 

7.5 Notices

 

27

 

7.6 Compliance With Laws

 

28

 

7.7 Conduct of Business

 

28

 

7.8 ERISA

 

28

 

7.9 Further Assurances

 

29

 

7.10

Operating Accounts

 

29

 

7.11

Environmental Compliance

 

29

 

7.12

Use of Proceeds

 

30

 

7.13

Future Subsidiaries; Additional Collateral

 

30

 

7.14

Fixed Charge Coverage Ratio

 

31

 

7.15

Pledge of Capital Stock of Loan Parties

 

31

 

7.16

Discharge and Termination of Parcel 2 Encumbrances

 

31

 

 

 

 

 

8.

NEGATIVE COVENANTS

 

32

 

8.1 Limitations on Debt

 

32

 

8.2 Limitations on Merger, Dissolution or Sales of Assets

 

33

 

8.3 [RESERVED]

 

34

 

8.4 Limitations on Acquisitions

 

34

 

8.5 Limitations on Liens

 

35

 

8.6 Restricted Payments

 

35

 

8.7 Transactions with Affiliates

 

36

 

8.8 Limitation on Investments, Loans and Advances

 

37

 

8.9 Limitation on Other Restrictions

 

38

 

8.10

Prepayment of Debt

 

38

 

8.11

Amendment of Debt Documents

 

38

 

8.12

Amendment to Organizational Documents

 

39

 

8.13

Change in Business

 

39

 

8.14

Fiscal Year

 

39

 

8.15

Limitation on Capital Expenditures

 

39

 

8.16

Modification of Senior Note Documents

 

39

 

8.17

Prepayment of Senior Notes

 

39

 

 

 

 

 

9.

EVENTS OF DEFAULT

 

39

 

9.1 Event of Default

 

39

 

9.2 Exercise of Remedies

 

42

 

9.3 Application of Proceeds

 

42

 

9.4 Rights Cumulative

 

42

 

9.5 Set-Off

 

43

 

9.6 Waiver of Defaults

 

43

 

9.7 Waiver by Borrower of Certain Laws

 

43

 

 

 

 

10.

MISCELLANEOUS

 

43

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

10.1 Successors and Assigns

 

43

 

10.2 Costs and Expenses

 

44

 

10.3 Accounting Principles

 

44

 

10.4 Indulgence

 

44

 

10.5 Notices

 

44

 

10.6 Law of Michigan; Consent to Jurisdiction

 

45

 

10.7 Amendment and Waiver

 

46

 

10.8 Payments

 

46

 

10.9 Interest

 

47

 

10.10

WAIVER OF JURY TRIAL

 

47

 

10.11

Counterparts

 

47

 

10.12

Complete Agreement; Conflicts

 

47

 

10.13

Severability

 

48

 

10.14

Independence of Covenants

 

48

 

10.15

Reliance on and Survival of Various Provisions

 

48

 

10.16

Indemnification

 

48

 

10.17

USA Patriot Act Notice

 

49

 

10.18

Counterparts

 

49

 

10.19

Confidentiality

 

49

iii

--------------------------------------------------------------------------------




 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Covenant Compliance Report

Exhibit B

Form of Mortgage

Exhibit C

Form of Revolving Credit Note

Exhibit D

Form of Security Agreement

Exhibit E

Form of Guaranty

 

 

SCHEDULES:

 

 

 

Schedule 1

Pricing Matrix

Schedule 1.1

Parcel 2 Encumbrances

Schedule 2

Non-Recurring Expenses

Schedule 6.3(b)

Real Property

Schedule 6.5

Compliance with Laws

Schedule 6.6

ERISA

Schedule 6.9

Subsidiaries of Borrower

Schedule 6.10

Environmental

Schedule 6.14

Capitalization

Schedule 6.16

Union Contracts

Schedule 8.1

Debt

Schedule 8.5

Liens

Schedule 8.7

Affiliate Transactions

Schedule 8.8

Investments

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT

          THIS CREDIT AGREEMENT (this “Agreement”), made as of the 30th day of
June, 2010, by and among GREEKTOWN SUPERHOLDINGS, INC., a Delaware corporation
(“Borrower”), and COMERICA BANK (“Bank”).

RECITALS

          A. Borrower desires to obtain a $30,000,000 revolving credit facility.

          B. Bank is willing to extend such credit to Borrower on the terms and
conditions herein set forth.

          NOW, THEREFORE, Bank and Borrower agree as follows:

 

 

 

 

1.

DEFINITIONS

          For the purposes of this Agreement the following terms will have the
following meanings:

          “Advance” shall mean a borrowing requested by the Borrower and made by
Bank under Section 2 of this Agreement.

          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation for
the purposes of this definition if such Person possesses, directly or
indirectly, the power (i) to vote 10% or more of the securities having ordinary
voting power for the election of directors or managers of such corporation or
(ii) to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.

          “Applicable Letter of Credit Fee Rate” shall mean a per annum letter
of credit fee with respect to the undrawn amount of each Letter of Credit issued
pursuant to Section 2.7 (based on the amount of each Letter of Credit)
determined by reference to the appropriate columns in the pricing matrix
attached to this Agreement as Schedule 1.

          “Applicable Margin” shall mean, as of any date of determination
thereof, the applicable interest rate margin, determined by reference to the
appropriate columns in the pricing matrix attached to this Agreement as Schedule
1.

          “Applicable Facility Fee Rate” shall mean fifty (50) basis points per
annum.

          “Asset Sale” shall mean the sale, transfer, lease or other disposition
by Borrower or any of its Subsidiaries of any asset to any Person (other than to
a Borrower or any Guarantor).

--------------------------------------------------------------------------------



          “Bank Product” shall mean any one or more of the following types of
services or facilities extended to the Loan Parties by Bank: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.

          “Business Day” shall mean any day on which commercial banks are open
for domestic and international business (including dealings in foreign exchange)
in Detroit, London and New York.

          “Capital Expenditures” shall mean, for any period, with respect to any
Person, the aggregate of all expenditures by such Person and its Subsidiaries
for the acquisition or leasing (pursuant to a Capitalized Lease) of fixed or
capital assets or additions to equipment, plant and property that should be
capitalized under GAAP on a Consolidated balance sheet of such Person and its
Subsidiaries including, without limitation, amounts paid or payable under any
conditional sale or other title retention agreement or under any lease or other
periodic payment arrangement which is of such a nature that payment obligations
of the lessee or obligor thereunder would be required by GAAP to be capitalized
and shown as liabilities on the balance sheet of such lessee or obligor, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent (a) financed from insurance proceeds (or
similar recoveries) paid on account of the loss of or damage to the assets being
replaced or restored or (b) financed with awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced.

          “Capital Stock” means:

 

 

 

 

(a)

in the case of a corporation, corporate stock;

 

 

 

 

(b)

in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

 

 

 

 

(c)

in the case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests; and

 

 

 

 

(d)

any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

          “Capitalized Lease” shall mean any lease of any property (whether
real, personal or mixed) by any Person as lessee which, in conformity with GAAP,
is or is required to be accounted for as a capital lease on the balance sheet of
such Person, together with any renewals of such leases (or entry into new
leases) on substantially similar terms.

          “Change of Control” means the occurrence of any of the following:

2

--------------------------------------------------------------------------------




 

 

 

 

(a)

the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of
Borrower and its Subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) or 13(d)(5) of the Exchange
Act (as defined in the Current Indenture)) other than a Permitted Holder (as
defined in the Current Indenture));

 

 

 

 

(b)

the adoption of a plan relating to the liquidation or dissolution of Borrower
other than in a transaction which complies with the provisions of this
Agreement;

 

 

 

 

(c)

the consummation of any transaction (including, without limitation, any merger
or consolidation), the result of which is that any Person (including any
“person” (as defined above)) other than a Permitted Holder, becomes the
beneficial owner, directly or indirectly, of more than 50% of the Capital Stock
of Borrower, or any of its direct or indirect parent companies, measured by
voting power rather than number of shares; or

 

 

 

 

(d)

the first day on which a majority of the members of the Board of Directors (as
defined in the Current Indenture) of Borrower are not Continuing Directors (as
defined in the Current Indenture).

          “Collateral” shall mean all property or rights in which a security
interest, mortgage, Lien or other encumbrance for the benefit of Bank is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.

          “Collateral Access Agreement” shall mean an agreement in form and
substance satisfactory to Bank in its reasonable discretion, pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located acknowledges the Liens under the Security Agreement or the Mortgage, as
applicable, and subordinates or waives any Liens held by such Person on such
property, and includes such other agreements with respect to the Collateral as
Bank may require in its sole discretion, as the same may be amended, restated or
otherwise modified from time to time.

          “Collateral Assignments” shall mean the Collateral Assignments dated
as of the date hereof, granted by certain of the Loan Parties to Bank with
respect to the certain of the Parcel 2 Encumbrances, as the same may be amended,
restated or otherwise modified from time to time.

          “Condemnation Proceeds” shall mean the cash proceeds received by any
Loan Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.

          “Consolidated” shall mean, when used with reference to any financial
term in this Agreement, the aggregate for two or more Persons of the amounts
signified by such term for all such Persons determined on a consolidated or
combined, as applicable, basis in accordance with GAAP. Unless otherwise
specified herein, references to Consolidated financial statements,

3

--------------------------------------------------------------------------------



information or data of Borrower shall be deemed to mean the financial
statements, information and data of Borrower in consolidation with its
Subsidiaries in accordance with GAAP.

          “Covenant Compliance Report” shall mean a Covenant Compliance Report,
substantially in the form of Exhibit A attached hereto.

          “Current Indenture” shall mean the Indenture as in effect on the date
hereof, without giving effect to any amendment not consented to by Bank.

          “Debt” shall mean as to any Person, without duplication (a) all Funded
Debt of such Person, (b) all Guarantee Obligations of such Person, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
indebtedness of such Person arising in connection with any Hedging Transaction
entered into by such Person, (e) all recourse Debt of any partnership of which
such Person is the general partner and (f) all Off-Balance Sheet Liabilities.

          “Default” shall mean any condition or event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default
under this Agreement.

          “Domestic Subsidiary” shall mean any Subsidiary of Borrower
incorporated or organized under the laws of the United States of America, or any
state or other political subdivision thereof or which is considered to be a
“disregarded entity” for United States federal income tax purposes and which is
not a “controlled foreign corporation” as defined under Section 956 of the
Internal Revenue Code, in each case provided such Subsidiary is owned by
Borrower or a Domestic Subsidiary of Borrower, and “Domestic Subsidiaries” shall
mean any or all of them.

          “EBITDA” shall mean for any period of determination, Net Income for
the applicable period plus, without duplication and only to the extent deducted
in determining Net Income, (i) depreciation and amortization expense for such
period, (ii) Interest Expense, whether paid or accrued, for such period, (iii)
all Income Taxes for such period, and (iv) for any fiscal quarter ending on or
before June 30, 2011, the non-recurring expenses listed on Schedule 2.

          “Effective Date” shall mean the date on which all the conditions
precedent set forth in Section 5.1 have been satisfied.

          “Environmental Laws” shall mean all federal, state and local laws
including statutes, regulations, ordinances, codes, rules, and other
governmental restrictions and requirements, relating to environmental pollution,
contamination or other impairment of the environment or any hazardous or toxic
substances of any nature, including but not being limited to the Federal Solid
Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
and the Federal Superfund Amendments and Reauthorization Act of 1986, each as
amended from time to time.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, or any successor act or code.

          “Event of Default” shall mean any of the events of default specified
in Section 9.1 hereof.

4

--------------------------------------------------------------------------------



          “Fixed Charge Coverage Ratio” shall mean as of each Test Date, the
ratio of (a) EBITDA for the Measuring Period then ending to (b) Fixed Charges
for such Measuring Period.

          “Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) all cash Interest Expense paid or payable in respect of such
period on the Funded Debt of Borrower and its Subsidiaries on a Consolidated
basis, plus (ii) all installments of principal or other sums paid or due and
payable during such period by Borrower or any of its Consolidated Subsidiaries
with respect to Funded Debt (other than the Advances and the original principal
payment made with respect to Permitted Refinancing Indebtedness), plus (iii) all
Income Taxes paid or payable in cash during such period, plus (iv) all
Restricted Payments paid or payable in cash in respect of such period by
Borrower (other than dividends on Capital Stock of the Borrower that were
accrued and not paid), plus (v) all unfinanced Capital Expenditures of Borrower
and its Consolidated Subsidiaries for such period, plus (vi) all capitalized
rent and lease expense of Borrower and its Consolidated Subsidiaries for such
period, plus, all as determined in accordance with GAAP. For the Measuring
Periods ending on September 30, 2010, December 31, 2010 and March 31, 2011, the
unfinanced Capital Expenditures included in the calculation of Fixed Charges
will not exceed $3,000,000, $6,000,000 and $9,000,000, respectively.

          “Foreign Subsidiary” shall mean any of Borrower’s Subsidiaries, other
than a Domestic Subsidiary, and “Foreign Subsidiaries” shall mean any or all of
them.

          “Funded Debt” of any Person shall mean (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services as of such date (other than operating leases and trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices and equipment purchased for which the purchase price is due
and payable less than one year from the date the equipment is delivered to such
Person) or which is evidenced by a note, bond, debenture or similar instrument,
(b) the principal component of all obligations of such person under Capitalized
Leases, (c) all reimbursement obligations (actual, contingent or otherwise) of
such Person in respect of letters of credit, acceptances or similar obligations
issued or created for the account of such Person and which are the functional
equivalent of indebtedness for borrowed money, (d) all liabilities secured by
any consensual Liens on any property owned by such Person as of such date even
though such Person has not assumed or otherwise become liable for the payment
thereof, and (e) all Guarantee Obligations of such Person in respect of any
liability which constitutes Funded Debt, in each case determined in accordance
with GAAP; provided, however, that so long as such Person is not personally
liable for any such liability, the amount of such liability shall be deemed to
be the lesser of the fair market value at such date of the property subject to
the Lien securing such liability and the amount of the liability secured,
provided further, however that Funded Debt shall not include any indebtedness
under any Hedging Transaction entered into by such Person prior to the
occurrence of a termination event with respect thereto.

          “GAAP” shall mean, as of any applicable date of determination,
generally accepted accounting principles consistently applied in the United
States of America.

          “Gaming Authority” means any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States federal government, any foreign government, any state,
province or city or other political subdivision or

5

--------------------------------------------------------------------------------



otherwise, whether now or hereafter in existence, or any officer or official
thereof, or any other agency, in each case, with authority to regulate any
gaming or racing operation (or proposed gaming or racing operation) owned,
managed or operated by Borrower and its Subsidiaries.

          “Gaming Facility” means any gaming or parimutuel wagering
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including any building, restaurant, hotel, theater,
parking facilities, retail shops, land, golf courses and other recreation and
entertainment facilities, vessel, barge, ship and equipment, owned or operated
by Borrower or its Subsidiaries.

          “Gaming Law” means the provisions of any gaming or racing laws or
regulations of any jurisdiction or jurisdictions to which any of Borrower and
its Subsidiaries is, or may at any time after the date of this Agreement, be
subject.

          “Gaming License” means any license or permit required to own, lease,
operate or otherwise conduct gaming or racing activities of Borrower and its
Subsidiaries.

          “Governmental Authority” shall mean the government of the United
States, the State of Michigan or any other state, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

          “Governmental Obligations” means noncallable direct general
obligations of the United States of America or obligations the payment of
principal of and interest on which is unconditionally guaranteed by the United
States of America.

          “Guarantee Obligations” shall mean as to any Person (the “guaranteeing
person”) any obligation of the guaranteeing person in respect of any obligation
of another Person (the “primary obligor”) (including, without limitation, any
bank under any letter of credit), the creation of which was induced by a
reimbursement agreement, counter indemnity or similar obligation issued by the
guaranteeing person, in any case guaranteeing or in effect guaranteeing any
Debt, leases, dividends or other obligations (the “primary obligations”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument

6

--------------------------------------------------------------------------------



embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by Company in good faith.

          “Guarantor” shall mean each Person executing the Guaranty, or any
future guaranty of the Indebtedness.

          “Guaranty” shall mean the Guaranty, in the form of Exhibit E to this
Agreement, executed and delivered by each Domestic Subsidiary, as the same may
be amended from time to time.

          “Hazardous Materials” shall mean and include any hazardous, toxic or
dangerous waste, substance or material defined as such in (or for purposes of)
the Environmental Laws.

          “Hedging Transaction” means each interest rate swap transaction, basis
swap transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing) (but excluding any commodity hedging
agreement of any kind) entered into by Borrower or any Subsidiary from time to
time, but only for risk management purposes and not for speculative purposes.

          “Income Taxes” shall mean for any period the aggregate amount of taxes
based on income or profits for such period of the operations of Borrower and its
Consolidated Subsidiaries determined in accordance with GAAP, including, without
limitation, the Michigan Business Tax (to the extent such income and profits
were included in computing Consolidated Net Income).

          “Indebtedness” shall mean all loans, advances, indebtedness,
obligations and liabilities of any Loan Party to Bank under this Agreement or
any of the other Loan Documents, together with all other indebtedness,
obligations and liabilities whatsoever of such Loan Party to Bank arising under
or in connection with this Agreement, or otherwise, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, and any renewals or refinancing of the same, and any liabilities or
obligations of any Loan Party to Bank arising out of any Bank Product.

          “Indenture” shall mean the Greektown Superholdings, Inc. Indenture
dated as of the date hereof, among Borrower, the Guarantors (as defined therein)
and the Trustee, as amended from time to time.

          “Initial Reinvestment Period” shall mean a 365-day period during which
reinvestment must be commenced under Section 2.11(a) or (c) of this Agreement.

          “Insurance Proceeds” shall mean the cash proceeds received by any Loan
Party from any insurer in respect of any damage or destruction of any property
or asset net of reasonable fees and expenses (including without limitation
attorneys fees and expenses) incurred solely in connection with the recovery
thereof.

7

--------------------------------------------------------------------------------



          “Intercreditor Agreement” shall mean the Collateral Agency and
Intercreditor Agreement dated as of the date hereof, among the Borrower, its
Domestic Subsidiaries, Bank, as First Lien Collateral Agent, Bank, as First Lien
Administrative Agent, Wilmington Trust FSB as Second Lien Trustee and Wilmington
Trust FSB as Second Lien Collateral Agent, as amended from time to time.

          “Interest Expense” shall mean for any period Consolidated interest
expense of Borrower and its Subsidiaries (including that attributable to
Capitalized Leases), determined in accordance with GAAP.

          “Investment” shall mean, when used with respect to any Person, (a) any
loan, investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Capital Stock,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Capital Stock in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Capital Stock of such Person and any investment made as a capital
contribution to such other Person.

          “Laws” shall mean, collectively, (a) all Gaming Laws, all
Environmental Laws, and all other federal, state and local statutes, treaties,
rules, regulations, ordinances, codes and administrative or judicial precedents
or authorities, in each case to the extent binding upon any relevant Person, (b)
any interpretation or administration of the items described in clause (a) by any
Governmental Authority which has the binding force of law, and (c) all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority which any relevant Person is
obligated to conform to as a matter of law.

          “Letter(s) of Credit” shall mean Standby Letter(s) of Credit.

          “Letter of Credit Agreement(s)” shall mean, in respect of each Letter
of Credit, the application and related documentation consistent with this
Agreement executed by the Borrower, and all amendments, restatements or other
modifications thereto from time to time, in each case in form and substance
acceptable to Bank.

          “Letter of Credit Reserve” shall mean as of any date of determination,
an amount equal to the aggregate undrawn face amount of all issued, outstanding
and unexpired Letters of Credit issued by Bank for the account of the Borrower
under and pursuant to this Agreement and the amount of all draws under Letters
of Credit paid by Bank and not reimbursed by the Borrower.

          “Letter of Credit Sublimit” shall mean Five Million Dollars
($5,000,000).

          “Leverage Ratio” shall mean, as of the last day of any fiscal quarter
of Borrower, the ratio of Consolidated Senior Funded Debt as of such date to
Consolidated EBITDA for the four fiscal quarters then ending.

          “Lien” shall mean any security interest in or lien on or against any
property arising from any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease,
consignment or bailment for security, or any other type of lien, charge,
encumbrance, title

8

--------------------------------------------------------------------------------



exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.

          “Loan Documents” shall mean collectively, this Agreement, the Note,
the Security Agreement (and any joinders thereto), the Guaranty, the Letter of
Credit Agreements, the Mortgage, the Collateral Assignments, any documents
executed in connection with any Hedging Transaction with Bank, and any other
instruments or agreements executed at any time pursuant to or in connection with
any of the documents described in this definition, and any and all amendments,
renewals, replacements, substitutions, extensions or other modifications of any
of the foregoing.

          “Loan Parties” shall mean collectively, Borrower and its Domestic
Subsidiaries, and “Loan Party” shall mean any one of them, as the context
indicates or otherwise requires.

          “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, operations, property, or financial condition of the Loan Parties
taken as a whole, (b) the ability of any Loan Party to perform its respective
obligations under this Agreement, the Note or any other Loan Document to which
it is a party, or (c) the validity or enforceability of this Agreement, the Note
or any of the other Loan Documents or the rights or remedies of Bank hereunder
or thereunder.

          “Measuring Period” shall mean (a) for all fiscal quarters ending on or
before March 31, 2011, the period beginning on the Effective Date and ending on
the relevant quarter-end, and (b) for each fiscal quarter ending thereafter, the
four fiscal quarters then ending.

          “Mortgage” shall mean the Mortgage, in the form of Exhibit B to this
Agreement, executed and delivered by Greektown Casino, L.L.C., Realty Equity
Company, and Contract Builders Corporation, as the same may be amended from time
to time.

          “Net Cash Proceeds” shall mean the aggregate cash payments received by
any Loan Party from any Asset Sale, the issuance of Capital Stock or the
issuance of Debt, as the case may be, net of the ordinary and customary direct
costs incurred in connection with such sale or issuance, as the case may be,
such as legal, accounting and investment banking fees, sales commissions, and
other third party charges, and net of property taxes, transfer taxes and any
other taxes paid or payable by such Loan Party in respect of any sale or
issuance.

          “Net Income” shall mean the net income (or loss) of Borrower and its
Consolidated Subsidiaries for any period determined in accordance with GAAP.

          “Note” shall mean the Revolving Credit Note.

          “Off-Balance Sheet Liability(ies)” of a Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivables sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction not
included in any of the liabilities set forth in subsections (i)-(iii) of this
definition, but which does not constitute a liability on the

9

--------------------------------------------------------------------------------



balance sheets of such Person and is required to be accounted for as a liability
in Borrower’s balance sheet by the rules and regulations of the Securities and
Exchange Commission.

          “Parcel 2” shall mean the real property currently owned by Greektown
Casino, L.L.C.., described as “Parcel 2” on Exhibit A to the Mortgage,
constituting one of the sixteen parcels subject to the Mortgage. Parcel 2
includes retail space in the area formerly known as “Trappers Alley” and a
portion of the Gaming Facility.

          “Parcel 2 Encumbrances” shall mean the mortgages, assignments of
leases and rents, subordination agreements, affidavits and other agreements
described on Schedule 1.1 attached hereto.

          “PBGC” is defined in Section 6.6.

          “Pension Plan” is defined in Section 6.6.

          “Permitted Investments” shall mean with respect to any Person:

 

 

 

 

(a)

Governmental Obligations;

 

 

 

 

(b)

Obligations of a state or commonwealth of the United States or the obligations
of the District of Columbia or any possession of the United States, or any
political subdivision of any of the foregoing, which are described in Section
103(a) of the Internal Revenue Code and are graded in any of the highest three
(3) major grades as determined by at least one Rating Agency; or secured, as to
payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;

 

 

 

 

(c)

Banker’s acceptances, commercial accounts, demand deposit accounts, certificates
of deposit, other time deposits or depository receipts issued by or maintained
with Bank, or any bank, trust company, savings and loan association, savings
bank or other financial institution whose deposits are insured by the Federal
Deposit Insurance Corporation and whose reported capital and surplus equal at
least $250,000,000, provided that such minimum capital and surplus requirement
shall not apply to demand deposit accounts maintained by any Loan Party in the
ordinary course of business;

 

 

 

 

(d)

Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;

 

 

 

 

(e)

Secured repurchase agreements against obligations itemized in paragraph (a)
above, and executed by a bank or trust company or by members of the association
of primary dealers or other recognized dealers in United States government
securities, the market value of which must be maintained at levels at least
equal to the amounts advanced; and

10

--------------------------------------------------------------------------------




 

 

 

 

 

(f)

Any fund or other pooling arrangement which exclusively purchases and holds the
investments itemized in (a) through (e) above.

 

 

 

 

 

“Permitted Liens” shall mean:

 

 

 

 

 

(a)

Liens held by Bank;

 

 

 

 

 

(b)

Liens securing the Senior Notes and all future Parity Lien Debt and other Parity
Lien Obligations (as such terms are defined in the Current Indenture), provided
that all such Liens are subject to the Intercreditor Agreement or another
intercreditor agreement reasonably satisfactory to Bank;

 

 

 

 

 

(c)

Liens in favor of the Borrower or the Guarantors;

 

 

 

 

 

(d)

Liens to secure the performance of statutory obligations, insurance, surety or
appeal bonds, workers compensation obligations, performance bonds, bids, leases,
governmental contracts, trade contracts, performance and return of money bonds
and other obligations of a like nature incurred in the ordinary course of
business (including Liens to secure letters of credit issued to assure payment
of such obligations);

 

 

 

 

 

(e)

Liens to secure Debt (including Debt in respect of Capitalized Leases) permitted
by Section 8.1(d) covering only the assets acquired with or financed by such
Debt;

 

 

 

 

 

(f)

Liens for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded; provided, that any reserve or
other appropriate provision as is required in conformity with GAAP has been made
therefor;

 

 

 

 

 

(g)

Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

 

 

 

 

 

(h)

survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

 

 

 

 

(i)

Liens securing any Permitted Refinancing Indebtedness permitted to be incurred
under this Agreement; provided, however, that:

 

 

 

 

 

 

(i)

the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Lien (plus improvements and accessions to, such
property or proceeds or distributions thereof); and

11

--------------------------------------------------------------------------------




 

 

 

 

 

 

(ii)

the indebtedness secured by the new Lien is not increased to any amount greater
than the sum of (x) the outstanding principal amount, or, if greater, committed
amount, of the indebtedness renewed, refunded, refinanced, replaced, defeased or
discharged with such Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;

 

 

 

 

 

(j)

Liens on insurance policies and proceeds thereof, or other deposits, to secure
insurance premium financings;

 

 

 

 

 

(k)

filing of Uniform Commercial Code financing statements as a precautionary
measure in connection with operating leases;

 

 

 

 

 

(l)

bankers’ Liens, rights of setoff, Liens arising out of judgments or awards not
constituting an Event of Default and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which adequate reserves have been made;

 

 

 

 

 

(m)

Liens on specific items of inventory or other goods (and the proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

 

 

 

 

 

(n)

grants of software and other technology licenses in the ordinary course of
business;

 

 

 

 

 

(o)

Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business;

 

 

 

 

 

(p)

grants of leases and subleases in the ordinary course of business that do not
materially interfere with the ordinary course of business of the lessor or
detract from the value of its relative assets;

 

 

 

 

 

(q)

Liens securing Hedging Transactions held by a Person other than Bank, so long as
(a) the related Debt is permitted to be incurred under Section 8.1 of this
Agreement and (b) such Lien is subordinate to the Liens of the Bank pursuant to
a subordination agreement reasonably satisfactory to Bank;

 

 

 

 

 

(r)

any attachment, award or judgment Lien, provided, that the judgment it secures
shall, within 60 days after the entry thereof, have been discharged or stayed
pending appeal, or shall have been discharged within 60 days after the
expiration of any such stay, provided, that the holder of such Lien has not
commenced foreclosure proceedings in respect of any such Lien;

 

 

 

 

 

(s)

Liens incurred in the ordinary course of business of the Company or any
Restricted Subsidiary of the Company with respect to obligations that do not
exceed $5,000,000 at any one time outstanding, provided that such Liens are

12

--------------------------------------------------------------------------------




 

 

 

 

 

subordinated to the Liens securing the Indebtedness pursuant to a subordination
agreement satisfactory to Bank; and

 

 

 

 

(t)

Liens incurred in the ordinary course of business of the Company or any
Subsidiary of the Company with respect to obligations that do not exceed
$2,000,000 at any one time outstanding.

 

 

 

          “Permitted Refinancing Indebtedness” means any Debt of Borrower or any
of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other Debt of
Borrower or any of its Subsidiaries (other than intercompany Debt); provided,
that:

 

 

 

 

(a)

the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Debt renewed, refunded, refinanced, replaced,
defeased or discharged (plus all accrued interest on the Debt and the amount of
all fees and expenses, including premiums, incurred in connection therewith);

 

 

 

 

(b)

such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and has a weighted average life to maturity that is (a)
equal to or greater than the weighted average life to maturity of, the Debt
being renewed, refunded, refinanced, replaced, defeased or discharged or (b)
more than 90 days after the Revolving Credit Maturity Date;

 

 

 

 

(c)

if the Debt being renewed, refunded, refinanced, replaced, defeased or
discharged is subordinated in right of payment to the Indebtedness, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Indebtedness on terms at least as favorable to Bank as those contained in the
documentation governing the Debt being renewed, refunded, refinanced, replaced,
defeased or discharged; and

 

 

 

 

(d)

such Debt is incurred either by Borrower or the Subsidiary that was the obligor
on the Debt being renewed, refunded, refinanced, replaced, defeased or
discharged and is guaranteed only by Persons who were obligors on the Debt being
renewed, refunded, refinanced, replaced, defeased or discharged.

          “Person” or “person” shall mean any individual, corporation,
partnership, joint venture, limited liability company, association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency, or other entity.

          “Rating Agencies” shall mean Moody’s Investor Services, Inc., Standard
and Poor’s Ratings Services, their respective successors or any other nationally
recognized statistical rating organization which is acceptable to Bank.

          “Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash
Proceeds, Insurance Proceeds or Condemnation Proceeds received by any Person,
the application of such monies to (i) repair, improve or replace any tangible
personal (excluding inventory) or real property of the Loan Parties or any
intellectual property reasonably necessary in order to use or

13

--------------------------------------------------------------------------------



benefit from any property or (ii) acquire any such property (excluding
inventory) to be used in the business of such Person.

          “Reinvestment Certificate” is defined in Section 2.11(a) hereof.

          “Reinvestment Period” shall mean a 500-day period during which
Reinvestment must be completed under Section 2.11(a) and (c) of this Agreement.

           “Reportable Event” shall mean an event described in Section 4043(c)
of ERISA with respect to a Pension Plan other than those events as to which the
thirty-day notice period is waived under subsection 22, 23, 25, 27, 28 or 29 of
PBGC Regulation Section 4043.

          “Restricted Payment” is defined in Section 8.6(a).

          “Revolving Credit Commitment” shall initially mean Twenty Million
Dollars ($20,000,000), provided that if the Borrower has satisfied all of the
conditions and requirements set forth in Section 7.16 hereof within the time and
in the manner required thereby, effective on the date Borrower has satisfied all
such conditions and requirements the Revolving Credit Commitment shall be
increased to Thirty Million Dollars ($30,000,000), in each case subject to
reduction or termination under Sections 2.10 or 9.2 hereof.

          “Revolving Credit Maturity Date” shall mean December 30, 2013.

          “Revolving Credit Note” shall mean the Revolving Credit Note described
in Section 2.1 hereof made by the Borrower to the Bank in the form attached to
this Agreement as Exhibit D, as such note may be amended, renewed, replaced,
extended or supplemented from time to time.

          “Security Agreement” shall mean the Pledge and Security Agreement in
the form of Exhibit D to this Agreement executed and delivered by the Borrower
and each Domestic Subsidiary of Borrower, as the same may be amended, restated
or otherwise modified from time to time.

          “Senior Funded Debt” shall mean, as of any date and for any Person, an
amount equal to the sum of all Funded Debt of such Person, excluding all
Subordinated Debt of such Person. “Senior Funded Debt” shall include the
outstanding principal balance of the Indebtedness and all Senior Note Debt.

          “Senior Notes” shall mean the $280,167,000 Series A 13% Senior Secured
Notes due 2015 and the $ 104,833,000 Series B 13% Senior Secured Notes due 2015,
issued pursuant to the Indenture.

          “Senior Note Debt” shall mean, as of any date, the outstanding
principal balance of the Senior Notes.

          “Senior Note Documents” shall mean the Senior Notes, the Indenture,
and all Security Documents (as such term is defined in the Indenture), as
amended from time to time.

14

--------------------------------------------------------------------------------



          “Standby Letter(s) of Credit” shall mean all irrevocable standby
letters of credit pursuant to which Bank agrees to make payments for the account
of the Borrower in respect to obligations of Borrower incurred pursuant to
contracts made or performance undertaken or to be undertaken or matters relating
to contracts to which a Borrower is or proposes to become a party in the
ordinary course of its business.

          “Subsidiary(ies)” shall mean any other corporation, association, joint
stock company, business trust, limited liability company or any other business
entity of which more than fifty percent (50%) of the outstanding voting stock,
share capital, membership or other interests, as the case may be, is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries. Unless otherwise specified to the contrary herein or the context
otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies) of
Borrower.

          “Subordinated Debt” shall mean any Debt that is subordinated to the
payment of the Indebtedness pursuant to a subordination agreement reasonably
satisfactory to Bank.

          “Term Sheet” shall mean the “Summary of Terms and Conditions
$30,000,000 of Senior Secured Revolving Credit Facility for Greektown
Superholdings, Inc.” dated April 26, 2010, attached to the Bank’s commitment
letter dated April 26, 2010.

          “Test Date” shall mean (a) the last day of each fiscal year of
Borrower, and (b) the last day of any fiscal quarter of Borrower if either (i)
the sum of the average daily amount of the outstanding Advances plus the Letter
of Credit Reserve during such quarter exceeded $7,500,000, or (ii) there are any
outstanding Advances on the last day of such fiscal quarter.

          “Trustee” shall mean Wilmington Trust FSB, or any successor trustee
under the Indenture.

          2. REVOLVING CREDIT

          2.1 Revolving Credit Commitment. Subject to the terms and conditions
of this Agreement, Bank agrees to make Advances to Borrower at any time and from
time to time from the Effective Date until the Revolving Credit Maturity Date,
in an aggregate principal amount not to exceed at any one time outstanding the
Revolving Credit Commitment. All of the Advances under this Section 2 shall be
evidenced by the Revolving Credit Note under which Advances, repayments and
readvances may be made, subject to the terms and conditions of this Agreement.

          2.2 Accrual of Interest and Maturity. The Revolving Credit Note and
all principal and interest outstanding thereunder shall mature on the Revolving
Credit Maturity Date and each Advance from time to time outstanding thereunder
shall bear interest as provided in the Revolving Credit Note. The amount and
date of each Advance, and the amount and date of any repayment shall be noted on
Bank’s records, which records will be conclusive evidence thereof absent
manifest error.

15

--------------------------------------------------------------------------------



          2.3 Requests for Advance. (a) Borrower may request an Advance under
this Section 2 upon the delivery to Bank of a request for advance executed by
authorized officers of Borrower as provided under the terms of the Revolving
Credit Note;

 

 

 

 

 

(b)

each Request for Advance shall constitute a certification by Borrower, as of the
date thereof that:

 

 

 

 

 

 

(i)

both before and after such Advance, the obligations of the Loan Parties in this
Agreement and the other Loan Documents to which such Persons are parties are
valid, binding and enforceable obligations of such Persons;

 

 

 

 

 

 

(ii)

all conditions to Advances have been satisfied and shall remain satisfied to the
date of such Advance (both before and after giving effect to such Advance);

 

 

 

 

 

 

(iii)

there is no Default or Event of Default in existence, and none will exist upon
the making of such Advance (both before and after giving effect to such
Advance); and

 

 

 

 

 

 

(iv)

the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects and shall be true
and correct in all material respects as of the making of such Advance (both
before and after giving effect to such Advance), other than any representation
or warranty that expressly speaks only as of a different date.

          Bank may, at its option, lend under this Section 2 upon the telephone
or email request of an authorized officer of the Borrower and, in the event Bank
makes any such Advance upon a telephone or email request, the requesting
authorized officer shall, if so requested by Bank, fax to Bank, on the same day
as such telephone or email request, a request for advance in form acceptable to
Bank. Borrower hereby authorizes Bank to disburse Advances under this Section 2
pursuant to the telephone or email instructions of any person(s) purporting to
be authorized officers of the Borrower and the Borrower shall bear all risk of
loss resulting from disbursements made upon any telephone or email request. Each
telephone or email request for an Advance shall constitute a certification of
the matters set forth in this Section 2.3.

          2.4 Sweep to Loan. At the option of Bank, subject to revocation by
Bank at any time and from time to time, Borrower may utilize Bank’s sweep
automated system for obtaining Advances and making periodic repayments, subject
to the terms hereof. Each time an Advance is made using the sweep system,
Borrower shall be deemed to have certified to Bank the matters set forth in this
Agreement. Bank may revoke Borrower’s privilege to use the sweep system at any
time and from time to time for any reason and, immediately upon any such
revocation, the sweep system shall no longer be available to Borrower for the
funding of Advances hereunder (or otherwise) and the regular procedures set
forth for the making of Advances shall be deemed immediately to apply.

          2.5 Prepayment. Borrower may prepay all or part of the outstanding
balance of the Advance(s) under the Revolving Credit Note as provided in the
Revolving Credit Note.

16

--------------------------------------------------------------------------------



          2.6 Reduction of Indebtedness. If at any time and for any reason (a)
the aggregate outstanding principal amount of Advances hereunder to Borrower,
plus the outstanding Letter of Credit Reserve, shall exceed the Revolving Credit
Commitment, or (b) the Letter of Credit Reserve exceeds the Letter of Credit
Sublimit, then, in the case of (a), Borrower shall immediately reduce any
pending request for an Advance on such day by the amount of such excess and, to
the extent any excess remains thereafter, immediately repay an amount of the
Indebtedness equal to such excess, and, to the extent any such excess
Indebtedness, attributable to any Letters of Credit, remains outstanding after
prepayment of the Advances, Borrower shall provide cash collateral upon demand
in an amount equal to the maximum amount that may be available to be drawn at
any time prior to the stated expiry of all outstanding Letters of Credit and, in
the case of (b), upon Bank’s demand, Borrower shall deposit with Bank cash
collateral in an amount equal to the excess. Borrower acknowledges that, in
connection with any repayment required hereunder, it shall also be responsible
for the reimbursement of any prepayment or other costs required under the terms
of the Revolving Credit Note.

          2.7 Letters of Credit. In addition to Advances under the Revolving
Credit Note, but subject to the non-existence of any Default or Event of
Default, the Letter of Credit Sublimit and the other terms and conditions of
this Agreement, Bank may issue, or commit to issue, from time to time, Letters
of Credit for the account of Borrower in aggregate undrawn amounts not to exceed
the Letter of Credit Sublimit at any one time outstanding; provided, however,
that after giving effect to the Letter(s) of Credit requested, the sum of the
aggregate amount of Advances outstanding plus the Letter of Credit Reserve shall
not exceed at any time the Revolving Credit Commitment. No Letter of Credit
shall, by its terms, have an expiration date which is longer than the earlier of
(i) one year after the date of issuance of such Letter of Credit and (ii) the
Revolving Credit Maturity Date. In addition to the terms and conditions of this
Agreement, the issuance of any Letters of Credit shall also be subject to the
terms and conditions of any Letter of Credit Agreements. Borrower shall pay to
Bank quarterly in advance a per annum fee equal to the Applicable Letter of
Credit Fee Rate on the undrawn face amount of each Letter of Credit, determined
on the basis of the actual number of days elapsed using a year of 360 days. It
is expressly understood that the fees paid pursuant to this Section 2.7 shall
not be refundable under any circumstances. Upon any termination of this
Agreement, Borrower shall deposit with Bank cash collateral equal to 105% of the
Letter of Credit Reserve as of such date.

          2.8 Facility Fee. From the Effective Date to the payment in full in
cash of all obligations under this Agreement and the termination of any
obligation on the part of Bank to extend Advances or issue Letters of Credit
under this Agreement or any Loan Document, Borrower shall pay to Bank a facility
fee quarterly in arrears commencing on July 1, 2010 (in respect of the prior
fiscal quarter or portion thereof), and on the first day of each fiscal quarter
thereafter; provided that, in connection with any reduction or termination of
the Revolving Credit Commitment under Section 2.10 hereof, the accrued facility
fee calculated for the period ending on such date shall also be paid on the date
of such reduction or termination, with, in the case of a reduction, the
subsequent quarterly payment being calculated on the basis of the period from
such reduction date to such quarterly payment date. Such facility fee shall be
determined by multiplying the Applicable Facility Fee Rate times the Revolving
Credit Commitment, determined without regard to usage thereof. The facility fee
shall be computed on the basis of a year of three hundred sixty (360) days and
assessed for the actual number of days elapsed. Whenever any payment of the
facility fee shall be due on a day which is not a Business Day, the

17

--------------------------------------------------------------------------------



date for payment thereof shall be extended to the next Business Day. It is
expressly understood that the facility fee described in this Section 2.8 shall
not be refundable under any circumstances.

          2.9 Use of Proceeds. Proceeds of Advances under the Note shall be used
solely for working capital and general corporate purposes of Borrower and its
Subsidiaries, including to pay all costs, fees and expenses due in connection
with the issuance of the Indebtedness.

          2.10 Reduction or Termination of Revolving Credit Commitment. Borrower
may, upon at least five (5) Business Days’ prior written notice to Bank,
permanently reduce or terminate the Revolving Credit Commitment in whole at any
time, or in part from time to time, without premium or penalty, provided that:
(i) each partial reduction of the Revolving Credit Commitment shall be in an
aggregate amount equal to at least One Million Dollars ($1,000,000); (ii) each
reduction shall be accompanied by the payment of the facility fee, if any,
accrued to the date of such reduction attributable to the amount of such
reduction; (iii) Borrower shall prepay in accordance with the terms hereof the
amount, if any, by which the aggregate unpaid principal amount of Advances, plus
the Letter of Credit Reserve, exceeds the amount of the Revolving Credit
Commitment, taking into account the aforesaid reductions thereof, together with
accrued but unpaid interest on the principal amount of such prepaid Advances to
the date of prepayment; and (iv) no reduction shall reduce the amount of the
Revolving Credit Commitment to an amount which is less than the sum of the
aggregate undrawn amount of any Letters of Credit outstanding at such time.
Reductions of the Revolving Credit Commitment will not be available for
reinstatement by or readvance to Borrower and shall be permanent and
irrevocable.

          2.11 Mandatory Prepayment of the Revolving Credit.

 

 

 

 

(a)

Immediately upon receipt by any Loan Party of any Net Cash Proceeds from any
Asset Sale (other than Asset Sales permitted by Sections 8.2(a) – (f) and (h) –
(m) hereof) which are not Reinvested as described in the following sentence,
Borrower shall prepay the Revolving Credit Note by an amount equal to one
hundred percent (100%) of such Net Cash Proceeds; provided, however, that
Borrower shall not be obligated to make such prepayments if the following
conditions are satisfied: (i) promptly following the sale, Borrower provides to
Bank a certificate signed by an executive officer of the Borrower (“Reinvestment
Certificate”) stating (x) that the sale has occurred, (y) that no Default or
Event of Default has occurred and is continuing either as of the date of the
sale or as of the date of the Reinvestment Certificate, and (z) a description of
the planned Reinvestment of the proceeds thereof, (ii) the Reinvestment of such
Net Cash Proceeds is commenced within the Initial Reinvestment Period and
completed within the Reinvestment Period, and (iii) no Default or Event of
Default has occurred and is continuing at the time of the sale and at the time
of the application of such proceeds to Reinvestment. If any such proceeds have
not been Reinvested at the end of the Reinvestment Period, Borrower shall
promptly pay such proceeds to Bank, to be applied to repay the Revolving Credit.

 

 

 

 

(b)

Immediately upon receipt by any Loan Party of Net Cash Proceeds from the
issuance of any Capital Stock of such Person (other than Capital Stock under any
stock option or employee incentive plans and transactions described in Section

18

--------------------------------------------------------------------------------




 

 

 

 

 

8.6(d) hereof) or Net Cash Proceeds from the issuance of any Debt after the
Effective Date, Borrower shall prepay the Revolving Credit Note by an amount
equal to one hundred percent (100%) of such Net Cash Proceeds.

 

 

 

 

(c)

Immediately upon receipt by any Loan Party of any Insurance Proceeds or
Condemnation Proceeds, Borrower shall be obligated to prepay the Revolving
Credit Note by an amount equal to one hundred percent (100%) of such Insurance
Proceeds or Condemnation Proceeds; provided, however, that any Insurance
Proceeds or Condemnation Proceeds shall not be required to be used to prepay the
Revolving Credit Note if they are Reinvested by the applicable Loan Party and
the following conditions are satisfied: (i) promptly following the receipt of
such Insurance Proceeds or Condemnation Proceeds, Borrower provides to Bank a
Reinvestment Certificate stating (x) that no Default or Event of Default has
occurred and is continuing either as of the date of the receipt of such proceeds
or as of the date of the Reinvestment Certificate, (y) that such Insurance
Proceeds or Condemnation Proceeds have been received, and (z) a description of
the planned Reinvestment of such Insurance Proceeds or Condemnation Proceeds,
(ii) the Reinvestment of such proceeds is commenced within the Initial
Reinvestment Period and completed within the Reinvestment Period, and (iii) no
Default or Event of Default shall have occurred and be continuing at the time of
the receipt of such proceeds and at the time of the application of such proceeds
to Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, Borrower shall promptly pay such proceeds to Bank, to be
applied to repay the Revolving Credit Note.

 

 

 

 

(d)

Except as provided in Section 8.2(g) hereof, mandatory prepayments under this
Section 2.11 shall not reduce the Revolving Credit Commitment.

          3. [RESERVED].

          4. MARGIN ADJUSTMENTS.

          4.1 Margin Adjustments. Adjustments to the Applicable Margin and the
Applicable Letter of Credit Fee Rate based on Schedule 1 shall be implemented
quarterly as follows:

 

 

 

 

(a)

Such adjustments shall be given prospective effect only, effective as of the
first day of the first month following delivery of the financial statements
under Sections 7.1(a) and (b) hereunder and the Covenant Compliance Report under
Section 7.1(c), in each case establishing applicability of the appropriate
adjustment, with no retroactivity or claw-back. If the Borrower fails timely to
deliver such financial statements or the Covenant Compliance Report, then (but
without affecting the Event of Default resulting therefrom) from the date
delivery of such financial statements and report was required until such
financial statements and report are delivered, the margins shall be at the
highest level on the pricing matrix attached to this Agreement as Schedule 1.

19

--------------------------------------------------------------------------------




 

 

 

 

(b)

From the date of execution of this Agreement until the required date of delivery
(or, if earlier, delivery) under Section 7.1(b) of Borrower’s financial
statements and Covenant Compliance Report for the first fiscal quarter ending
after the Borrower has satisfied all of the conditions and requirements set
forth in Section 7.16 hereof within the time and in the manner required thereby,
the margins shall be those set forth under the Level 3 column of the pricing
matrix attached to this Agreement as Schedule 1. Thereafter, all margins shall
be based upon Borrower’s financial statements and Covenant Compliance Report,
subject to recalculation as provided in subsection 4.1(a) above.

 

 

 

 

(c)

Notwithstanding the foregoing, however, if, prior to the payment and discharge
in full (in cash) of the Indebtedness and the termination of any and all
commitments hereunder, as a result of any restatement of or adjustment to the
financial statements of Borrower and any of its Subsidiaries (relating to the
current or any prior fiscal period) or for any other reason, Bank determines
that the Applicable Margin as calculated by Borrower as of any applicable date
of determination were inaccurate in any respect and a proper calculation thereof
would have resulted in different pricing for any fiscal period, then (x) if the
proper calculation thereof would have resulted in higher pricing for any such
period, Borrower shall automatically and retroactively be obligated to pay to
Bank, promptly upon demand, an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period and, if the current fiscal
period is affected thereby, the Applicable Margin for the current period shall
be adjusted based on such recalculation; and (y) if the proper calculation
thereof would have resulted in lower pricing for such period, Bank shall have no
obligation to recalculate such interest or fees or to repay any interest or fees
to the Borrower.

          5. CONDITIONS.

          5.1 Effective Date. The Effective Date shall be deemed to have
occurred, and the obligations of Bank to make Advances and issue Letters of
Credit shall arise, upon the satisfaction or waiver of each of the conditions
described in the “Conditions to Borrowing” portion of Section II of the Term
Sheet, provided if such conditions are not satisfied or waived by July 30, 2010,
this Agreement shall be null and void and have no further effect.

          5.2 Continuing Conditions to all Advances. The obligations of Bank to
make Advances (including the initial Advance) under this Agreement and to issue
any Letters of Credit shall be subject to the continuing conditions that:

 

 

 

 

(a)

No Default or Event of Default shall exist as of the date of the Advance or the
request for the Letter of Credit; and

 

 

 

 

(b)

Each of the representations and warranties contained in this Agreement and in
each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit as if made on and as
of such date

20

--------------------------------------------------------------------------------




 

 

 

 

 

(other than any representation or warranty that expressly speaks only as of a
different date certain).

          6. REPRESENTATIONS AND WARRANTIES.

          Borrower represents and warrants as follows and such representations
and warranties shall survive until the Revolving Credit Maturity Date and
thereafter until the expiration of all Letters of Credit and the final payment
in full of the Indebtedness and the performance by the Loan Parties of all other
obligations under this Agreement and the other Loan Documents (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted):

          6.1 Corporate Authority. Each Loan Party is a corporation (or other
business entity) duly organized and existing in good standing under the laws of
the jurisdiction of its organization; and each Loan Party is in good standing in
each jurisdiction in which it is required to be qualified to do business, except
where the failure to be so qualified would not have a Material Adverse Effect.

          6.2 Due Authorization; Non-Contravention; Binding Obligations. The
execution, delivery and performance of the applicable Loan Documents to which
any Loan Party is a party are within such Loan Party’s powers, have been duly
authorized, are not in contravention of Law or such Loan Party’s organizational
documents or of the unwaived terms of any material indenture, contract,
agreement or undertaking to which such Loan Party is a party or by which it is
bound, and do not require the consent or approval of any third party,
governmental body, agency or authority which has not been obtained; and the Loan
Documents and other documents and instruments required thereunder, when issued
and delivered, will be valid and binding on such Loan Party in accordance with
their terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

          6.3 Good Title; Property; Leases; No Liens.

 

 

 

 

(a)

Each Loan Party, to the extent applicable, has good and valid title (or, in the
case of real property, good and marketable title) to all assets owned by it, and
each Loan Party has a valid leasehold interest or interest as a licensee in all
of its leased real property;

 

 

 

 

(b)

The real property described in Schedule 6.3(b) hereof constitutes all of the
real property owned or leased by the Loan Parties on the Effective Date; and

 

 

 

 

(c)

There are no Liens on and no financing statements on file with respect to any of
the assets owned by the Loan Parties, except for the Liens permitted pursuant to
Section 8.5 of this Agreement.

          6.4 No Litigation. No litigation or other proceeding before any court
or administrative agency is pending, or to the best knowledge of the officers of
the Borrower is threatened, against any Loan Party, the outcome of which could
reasonably be expected to have a

21

--------------------------------------------------------------------------------



Material Adverse Effect. There is not outstanding against any Loan Party, any
judgment, decree, injunction, rule, or order of any court, government,
department, commission, agency, instrumentality or arbitrator nor is any Loan
Party in violation of any applicable law, regulation, ordinance, order,
injunction, decree or requirement of any governmental body or court where such
matters would reasonably be expected to have a Material Adverse Effect.

          6.5 Compliance with Laws.

 

 

 

 

(a)

Except as disclosed on Schedule 6.5, each Loan Party has complied with all
applicable Laws, including but not limited to all Gaming Laws, and the
requirements of its own organizational documents except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect. Neither the extension of credit made pursuant to this Agreement
or the use of the proceeds thereof will violate the Trading with the Enemy Act,
as amended, nor any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or The United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, Public Law 10756, October 26,
2001 or Executive Order 13224 of September 23, 2001 issued by the President of
the United States (66 Fed. Reg. 49049 (2001));

 

 

 

 

(b)

The Borrower and its Subsidiaries have received all Gaming Licenses and all
other licenses and permits necessary for the operation of the Gaming Facilities.

          6.6 ERISA. As of the Effective Date, no Loan Party maintains or
contributes to any employee pension benefit plan subject to title IV of ERISA,
except those set forth in attached Schedule 6.6 (each, a “Pension Plan”). There
is no material unfunded past service liability of any Pension Plan maintained by
any Loan Party, and there is no “accumulated funding deficiency” within the
meaning of Section 302 of ERISA, or any existing material liability with respect
to any Pension Plan owed to the Pension Benefit Guaranty Corporation (“PBGC”) or
any successor thereto, except any funding deficiency for which an application to
the PBGC for waiver is pending or for which a waiver has been granted by the
PBGC.

          6.7 Accuracy of Information. The audited financial statements
delivered to Bank dated as of December 31, 2009 fairly present in all material
respects the financial condition of Greektown Holdings, L.L.C. and its
Consolidated Subsidiaries as of such date. The projections and pro forma
financial information delivered to Bank are based upon good faith estimates and
assumptions believed by management of the Borrower to be fair and reasonable at
the time made; it being acknowledged and agreed by Bank that projections as to
future events are not to be viewed as facts and that the actual results during
the period or periods covered by such projections may differ from the projected
results. Since said date there has been no material adverse change in the
financial condition of Borrower and its Consolidated Subsidiaries (other than
the execution and delivery of this Agreement, the related Loan Documents, and
the incurrence of the indebtedness under such documents). To the best of the
knowledge of the Borrower’s officers, as of the Effective Date, Borrower and its
Consolidated Subsidiaries do not have any material contingent obligations
(including any liability for taxes) required under GAAP

22

--------------------------------------------------------------------------------



to be, but not, disclosed by or reserved against in the pro forma balance sheet
as of the Effective Date previously delivered to Bank, except as otherwise
disclosed to Bank in writing prior to the Effective Date. On the Effective Date
there are no material unrealized or anticipated losses from any present
commitment of Borrower or any of its Consolidated Subsidiaries that are not
disclosed by or reserved against in the pro forma balance sheet delivered to
Bank, or otherwise disclosed to Bank in writing prior to the Effective Date.

          6.8 Taxes. All material tax returns and tax reports of the Loan
Parties required by law to have been filed have been duly filed or extensions in
respect thereof have been obtained, and all material taxes, assessments and
other governmental charges or levies (other than those presently payable without
penalty and those currently being contested in good faith for which adequate
reserves have been established) upon any Loan Party (or any of its properties)
which are due and payable and for which the failure to pay would have a
materially adverse effect on such Loan Party’s business or the value of its
property or assets have been paid. The charges, accruals and reserves on the
books of the Loan Parties in respect of U.S. Federal income tax for all periods
are adequate in all material respects in the opinion of the Borrower.

          6.9 Subsidiaries. As of the Effective Date, Borrower has no
Subsidiaries except as listed in Schedule 6.9.

          6.10 Environmental and Safety Matters. Except as set forth in Schedule
6.10 and except for such matters as could not reasonably be expected to have a
Material Adverse Effect:

 

 

 

 

 

(a)

all facilities and property owned or leased by the Loan Parties are in
compliance with all Environmental Laws;

 

 

 

 

 

(b)

to the best knowledge of the Borrower, there have been no unresolved and
outstanding past, and there are no pending or threatened in writing:

 

 

 

 

 

 

(i)

claims, complaints, notices or requests for information received by any Loan
Party with respect to any alleged violation of any Environmental Law, or

 

 

 

 

 

 

(ii)

written complaints, notices or inquiries to any Loan Party regarding potential
liability of the Loan Parties under any Environmental Law; and

 

 

 

 

 

(c)

to the best knowledge of the Borrower, no conditions exist at, on or under any
property now or previously owned or leased by the Loan Parties which, with the
passage of time, or the giving of notice or both, would give rise to liability
of the Loan Parties under any Environmental Law.

          6.11 No Investment Company or Margin Stock. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is engaged principally, or as one of its important
activities, directly or indirectly, in the business of extending credit for the
purpose of purchasing or carrying margin stock, and none of the proceeds of any
of the loans hereunder will be used, directly or indirectly for any purpose
which would violate the provisions of Regulation U or X of the Board of
Governors of the Federal Reserve System. Terms for which meanings are provided
in Regulation U of the Board

23

--------------------------------------------------------------------------------



of Governors of the Federal Reserve System or any regulations substituted
therefor, as from time to time in effect, are used in this paragraph with such
meanings.

          6.12 Conditions Affecting Business or Properties. None of the
businesses or the properties of any Loan Party is affected by any fire, storm,
hail, earthquake, explosion, accident, Act of God, strike, lockout, dispute,
embargo, or other casualty which, after giving effect to the Loan Party’s
receipt of the insurance proceeds therefor, to the extent applicable, could
reasonably be expected to have a Material Adverse Effect.

          6.13 Solvency. After giving effect to the transactions contemplated by
this Agreement, each Loan Party will be solvent, able to pay all of its
indebtedness as it matures and will have capital sufficient to carry on its
business and all business in which it is about to engage. No Loan Party is
insolvent, nor will any Loan Party be rendered insolvent by its execution and
delivery to Bank of this Agreement, any Loan Document or by the consummation of
the transactions contemplated by this Agreement, or any Loan Document, and the
capital and monies remaining in the Loan Parties are not now and will not become
so unreasonably small as to preclude the Loan Parties from carrying on their
respective businesses. No Loan Party intends to nor does management of any Loan
Party believe it will incur debts beyond its ability to pay them as they mature.
No Loan Party contemplates filing a petition in bankruptcy or for an arrangement
or reorganization under Bankruptcy Code or any similar law of any jurisdiction
now or hereafter in effect relating to any Loan Party, nor does any Loan Party
have any knowledge of any threatened bankruptcy or insolvency proceedings
against a Loan Party.

          6.14 Capitalization. Schedule 6.14 sets forth as of the Effective Date
the number of authorized, issued and outstanding shares of Capital Stock of each
Loan Party other than the Borrower, the par value of such Capital Stock and the
holders thereof. All issued and outstanding shares of Capital Stock of each Loan
Party are duly authorized and validly issued, fully paid, nonassessable, free
and clear of all Liens (except for the benefit of Bank and those Liens permitted
by this Agreement), and such Capital Stock was issued in compliance with all
applicable Laws. No Capital Stock of any Loan Party, other than the Borrower and
other than that described above, is issued and outstanding as of the Effective
Date. As of the Effective Date, except as disclosed on Schedule 6.14, there are
no preemptive or other outstanding rights, options, warrants, conversion rights
or similar agreements or understandings for the purchase or acquisition from any
Loan Party, of any Capital Stock of any Loan Party other than the Borrower.

          6.15 Supplier Relationships. Borrower has no knowledge of any
intention or indication by a significant supplier of a Loan Party that such
significant supplier intends to limit or alter or terminate its business
relationship with any Loan Party, where such limitation, alteration or
termination could have a Material Adverse Effect.

          6.16 Employee Matters. Set forth on Schedule 6.16 are all union
contracts or agreements to which any Loan Party is party as of the Effective
Date and the related expiration dates of each such contract. There are no
slowdowns, unfair labor practice complaints, strikes, grievances, work
stoppages, arbitration proceedings or controversies pending or, to the best
knowledge of the Borrower, threatened against any Loan Party, other than such
grievances or

24

--------------------------------------------------------------------------------



controversies which in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

          6.17 Governmental Authorization; Other Consents. No authorization,
consent, approval, order, license or permit from, or filing, registration or
qualification with (collectively, “Approvals”) any Governmental Authority is
required to authorize or permit under any Law the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties,
except such Approvals as have been obtained on or prior to the date hereof.

          6.18 Parcel 2. If Borrower were to lose legal title to, and possession
of, Parcel 2, whether as a result of foreclosure of any Parcel 2 Encumbrance or
otherwise, such loss will not (i) cause a Material Adverse Effect or (ii) result
in the loss, revocation or material impairment of any Gaming License. None of
the Loan Parties or any of their past or current Affiliates have been, or are,
borrowers, guarantors or otherwise obligated, whether directly or indirectly, on
any of the obligations relating to or secured by the Parcel 2 Encumbrances,
except for (i) Trappers GC Partner, L.L.C., the obligor under the “Wraparound
Mortgage” described in paragraph 13 of Schedule 1.1 attached hereto, and (ii)
Greektown Casino, L.L.C., but only to the extent that Greektown Casino, L.L.C.
is deemed by operation of law to be liable for the debt secured by such
“Wraparound Mortgage”. Greektown Casino, L.L.C. is the holder of (i) both the
Parcel 2 Encumbrances described in paragraphs 1 and 2 of Schedule 1.1 and the
debt secured by such Parcel 2 Encumbrances, and (ii) a first priority collateral
assignment of both the Parcel 2 Encumbrance described in paragraph 13 of
Schedule 1.1 and the debt secured by such Parcel 2 Encumbrance.

          7. AFFIRMATIVE COVENANTS.

          Borrower covenants and agrees that it will and, as applicable, it will
cause its Subsidiaries to, until the termination or expiration of the Revolving
Credit Commitment and thereafter until the expiration of all Letters of Credit
and the irrevocable final payment in full of the Indebtedness and the
performance by the Loan Parties of all other obligations under this Agreement
and the other Loan Documents (other than contingent indemnification obligations
to the extent no claim giving rise thereto has been asserted):

          7.1 Financial Statements; Certificate; Other Information. Furnish
Bank:

 

 

 

 

(a)

as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of Borrower a copy of the audited Consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related audited statements of income, accumulated earnings, and cash flows
for such fiscal year and underlying assumptions, setting forth in each case in
comparative form the figures for the previous fiscal year, certified as being
fairly presented in all material respects by a nationally recognized certified
public accounting firm reasonably satisfactory to Bank;

 

 

 

 

(b)

as soon as available, but in any event within forty-five (45) days after the end
of each of Borrower’s fiscal quarters (other than the last fiscal quarter),
Borrower prepared unaudited Consolidated financial statements of Borrower and
its

25

--------------------------------------------------------------------------------




 

 

 

 

 

Consolidated Subsidiaries as at the end of such quarter and the related
unaudited statements of income and cash flows of Borrower and its Consolidated
Subsidiaries for the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous year and certified by the Borrower as being fairly
presented in all material respects, subject to normal year-end adjustments and
absence of footnote disclosures;

 

 

 

 

(c)

concurrently with the delivery of the financial statements required by
subsections (a) and (b) of this Section, a Covenant Compliance Report executed
by the chief financial officer of the Borrower (or in such officer’s absence, a
responsible officer of the Borrower);

 

 

 

 

(d)

[RESERVED];

 

 

 

 

(e)

within thirty (30) days after the end of each fiscal year, financial projections
for Borrower and its Consolidated Subsidiaries for the current fiscal year in
form reasonably satisfactory to Bank;

 

 

 

 

(f)

such information as required by the terms and conditions of any Loan Documents;

 

 

 

 

(g)

copies of all reports (including any financial reports) or notices delivered by
the Borrower or any Subsidiary to the Trustee (or any other Person) pursuant to
the Senior Note Documents, simultaneously with their delivery to the Trustee or
such other Person;

 

 

 

 

(h)

such additional schedules, certificates and reports respecting all or any of the
Collateral, all to such extent as Bank may reasonably request; and

 

 

 

 

(i)

promptly, and in form to be reasonably satisfactory to Bank, such other
information as Bank may reasonably request from time to time.

All financial statements required to be delivered under this Section 7.1 (other
than projections which shall be reasonable in all material respects taking into
account all facts and information known or reasonably available to the Borrower)
shall be complete and correct in all material respects as of the date when made
and shall be prepared in accordance with GAAP throughout the periods reflected
therein, subject in the case of unaudited financial statements to normal
year-end adjustments and absence of footnote disclosures.

          7.2 Payment of Obligations. Pay and discharge all taxes and other
governmental charges, and all contractual obligations calling for the payment of
money, before the same shall become overdue except (i) where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, or (ii)
to the extent only that such payment is being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided upon the books of the Loan Parties, provided that, in
any event, Borrower will, and will cause its respective Subsidiaries to, pay any
such tax, charge or other obligation prior to the commencement of any proceeding
to foreclose any Lien securing the same.

26

--------------------------------------------------------------------------------



          7.3 Maintenance of Property; Insurance. (a) Keep all material property
necessary in its and its Subsidiaries’ business in working order (ordinary wear
and tear excepted) and (b) maintain, and cause its Subsidiaries to maintain,
insurance coverage on their physical assets against business risks in such
amounts and of such types as are customarily carried by companies similar in
size and nature, and in the event of acquisition of additional property, real or
personal, or of incurrence of additional risks of any nature, increase such
insurance coverage in such manner and to such extent as prudent business
judgment and present practice would dictate; and in the case of all policies
covering property mortgaged or pledged to Bank or property in which Bank shall
have a security interest of any kind whatsoever, all such insurance policies
shall provide that the loss payable thereunder shall be payable to the
applicable Loan Party and Bank (as mortgagee or lender loss payee, as
applicable) as their respective interests may appear, and all liability policies
shall name Bank as an additional insured, all such casualty and liability
policies, including all endorsements thereon or all copies thereof or any
insurance certificates relating thereto, to be deposited with Bank.

          7.4 Inspection of Property; Books and Records. Upon reasonable advance
notice (unless a Default or Event of Default has occurred and is continuing in
which event such notice shall not be required) and during normal business hours,
permit Bank, through its authorized attorneys, accountants and representatives,
to examine each Loan Party’s books, accounts, records, ledgers and assets of
every kind and description at all reasonable times upon oral or written request
of Bank, which shall include but shall not be limited to collateral audits of
each Loan Party conducted by Bank, at Borrower’s cost and expense, and to visit
each Loan Party’s offices and discuss financial matters with each Loan Party’s
officers; provided that, unless an Event of Default shall have occurred and be
continuing, the Borrower shall not be required to pay the costs and expenses of
more than one collateral audit during any fiscal year. Borrower hereby
authorizes (and will cause each other Loan Party to authorize) its independent
certified public accountants to discuss the finances and affairs of the Loan
Parties (and agrees to request such accountants to so discuss with the Bank) and
to examine any of its or their books and other corporate records, provided that
Borrower is offered the opportunity to participate in such discussions.

          7.5 Notices.

 

 

 

 

(a)

Promptly notify Bank of any condition or event which constitutes a Default or an
Event of Default, and promptly inform Bank of the existence or occurrence of any
condition or event (other than conditions having an effect on the economy in
general) which could reasonably be expected to have a Material Adverse Effect.

 

 

 

 

(b)

Promptly notify Bank of any litigation or other proceeding before any court or
administrative agency that arises, or to the knowledge of the officers of the
Borrower is threatened against any Loan Party after the Effective Date, the
outcome of which could reasonably be expected to have a Material Adverse Effect.

 

 

 

 

(c)

Deliver to Bank, not less than ten (10) Business Days prior to the proposed
effective date thereof, copies of any proposed amendments, restatements or

27

--------------------------------------------------------------------------------




 

 

 

 

 

modifications (in substantially final form) made on or after the Effective Date
to any Senior Note Documents.

 

 

 

 

(d)

Provide Bank with copies of all notices of default or event of default by any
Loan Party under or with respect to the Senior Note Documents, concurrently with
delivery or promptly after receipt thereof.

 

 

 

 

(e)

Provide written notice to Bank (i) of all new jurisdictions in which any Loan
Party has become qualified in order to transact business promptly after such
qualification has occurred, (ii) not less than ten (10) Business Days prior to
the proposed effectiveness thereof, of the acquisition or creation of new
Subsidiaries, and (iii) not less than ten (10) Business Days prior to the
proposed effectiveness thereof, of any material change in the authorized and
issued equity interests of any Loan Party other than the Borrower or the
creation of any joint venture or any other material amendment to any Loan
Party’s charter, by-laws or other organizational documents, such notice in each
case to identify the applicable jurisdictions, capital structures or amendments,
as applicable.

          7.6 Compliance With Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of law or order, writ, injunction or decree as being
contested in good faith by appropriate proceedings diligently conducted, or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

          7.7 Conduct of Business. Continue to engage in its business and
operations substantially similar to those conducted immediately prior to the
Effective Date, and, in the case of Borrower, continue to be solely a holding
company and not acquire any material operating assets, other than the receipt
and holding of cash and other than Capital Stock in the Loan Parties.

          7.8 ERISA. Comply in all material respects, with all material
requirements imposed by ERISA or the Internal Revenue Code as presently in
effect or hereafter promulgated, including but not limited to, the minimum
funding standards under Section 302 of ERISA with respect to any Pension Plan
and promptly notify Bank after the occurrence thereof in writing of any of the
following events:

 

 

 

 

(a)

the termination of a Pension Plan pursuant to Subtitle C of Title IV of ERISA or
otherwise;

 

 

 

 

(b)

the appointment of a trustee by a United States District Court to administer a
Pension Plan;

 

 

 

 

(c)

the commencement by the PBGC, or any successor thereto, of any proceeding to
terminate a Pension Plan;

28

--------------------------------------------------------------------------------




 

 

 

 

(d)

the failure of a Pension Plan to satisfy the minimum funding requirements for
any plan year as established in Section 412 of the Internal Revenue Code of
1986, as amended;

 

 

 

 

(e)

the withdrawal of any Loan Party from a “multi-employer” plan, as so defined in
Section 4001(a)(3) of ERISA; or

 

 

 

 

(f)

a Reportable Event.

          7.9 Further Assurances. Furnish Bank or cause to be furnished to Bank,
upon Bank’s request, in form and substance reasonably satisfactory to Bank, such
additional pledges, assignments, Lien instruments or other security instruments
covering any Loan Party’s personal property of every nature and description,
whether now owned or hereafter acquired and all Capital Stock in the
Subsidiaries and rights to acquire such interests (in each case as to all
property or Capital Stock to the extent a Lien for the benefit of Bank has been
made or is required to be made under this Agreement or any Loan Document), as
Bank may in its sole discretion require; and defend all Collateral pursuant to
the terms of the Security Agreement, the Mortgage, and any other related Loan
Documents, as applicable, from any Liens other than Liens permitted under
Section 8.5.

          7.10 Operating Accounts. Commencing sixty (60) days after the
Effective Date, maintain all of the primary cash concentration, operating and
general disbursement accounts of the Loan Parties with Bank.

          7.11 Environmental Compliance.

 

 

 

 

 

(a)

Except as could not reasonably be expected to have a Material Adverse Effect,

 

 

 

 

 

 

(i)

Use and operate all of its facilities and properties in compliance with all
Environmental Laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations under Environmental Laws in effect and remain
in compliance therewith, and handle all Hazardous Materials in compliance with
all applicable Environmental Laws except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect;

 

 

 

 

 

 

(ii)

Promptly notify Bank and provide copies upon receipt of all written claims,
complaints, notices or inquiries received by any Loan Party of a material nature
relating to its facilities and properties or compliance with Environmental Laws,
and shall promptly cure all violations of or noncompliance with all
Environmental Laws to the extent that such violations could reasonably be likely
to have a Material Adverse Effect and shall diligently undertake to have
dismissed with prejudice to the satisfaction of Bank any actions and proceedings
relating to compliance with Environmental Laws to which any Loan Party is named
a party, other than such actions or proceedings being contested in good faith
and with the establishment of a reasonable reserve; and

29

--------------------------------------------------------------------------------




 

 

 

 

 

 

(iii)

To the extent necessary to materially comply with Environmental Laws, remediate
or monitor contamination arising from a release or disposal of Hazardous
Material;

 

 

 

 

 

(b)

Provide such information and certifications which Bank may reasonably request
from time to time to evidence compliance with this Section 7.11.

          7.12 Use of Proceeds. Use all Advances as set forth in Section 2.9.

          7.13 Future Subsidiaries; Additional Collateral.

 

 

 

 

 

(a)

With respect to each Person which becomes a Domestic Subsidiary of Borrower
(directly or indirectly) after to the Effective Date, whether by acquisition or
otherwise, cause such new Domestic Subsidiary to execute and deliver to Bank:

 

 

 

 

 

 

(i)

within thirty (30) days after the date such Person becomes a Domestic
Subsidiary, a Guaranty; and

 

 

 

 

 

 

(ii)

within thirty (30) days after the date such Person becomes a Domestic
Subsidiary, a joinder agreement to the Security Agreement whereby such Domestic
Subsidiary grants a Lien over its assets (other than Capital Stock which will be
governed by (b) of this Section 7.13) as set forth in the Security Agreement,
and such Domestic Subsidiary shall take such additional actions as may be
necessary to ensure a valid first priority perfected Lien over such assets of
such Domestic Subsidiary, subject only to the other Liens permitted by to
Section 8.5 of this Agreement;

 

 

 

 

 

 

(iii)

within the time period specified in and to the extent required under clause (c)
of this Section 7.13, a Mortgage, Collateral Access Agreement and/or other
documents required to be delivered in connection therewith;

 

 

 

 

 

(b)

With respect to the Capital Stock of each Person which becomes (whether by
acquisition or otherwise) (i) a Domestic Subsidiary after the Effective Date,
cause the Loan Party that holds such Capital Stock to execute and deliver a
Security Agreement, or to amend its existing Security Agreement, and take such
actions as may be necessary to ensure a valid first priority perfected Lien over
one hundred percent (100%) of the Capital Stock of such Domestic Subsidiary held
by such Loan Party, such Security Agreement or amendment to be executed and
delivered within thirty (30) days after the date such Person becomes a Domestic
Subsidiary; and (ii) a Foreign Subsidiary after the Effective Date, the Capital
Stock of which is held directly by Borrower or one of its Domestic Subsidiaries,
cause the Loan Party that holds such Capital Stock to execute and deliver such
pledge agreements and take such actions as may be necessary to ensure a valid
first priority perfected Lien over sixty-five percent (65%) of the Capital Stock
of such Subsidiary, such pledge agreements to be executed and delivered within
thirty (30) days after the date such Person becomes a Foreign Subsidiary;

30

--------------------------------------------------------------------------------




 

 

 

 

(c)

(i) With respect to the acquisition of a fee interest in real property by any
Loan Party after the Effective Date (whether by acquisition or otherwise), not
later than thirty (30) days after the acquisition is consummated or the owner of
such property becomes a Domestic Subsidiary, such Loan Party shall execute or
cause to be executed a Mortgage covering such real property, together with such
additional real estate documentation, environmental reports, title policies and
surveys as may be reasonably required by Bank; and (ii) with respect to the
acquisition of any leasehold interest in real property by any Loan Party after
the Effective Date (whether by acquisition or otherwise), not later than thirty
(30) days after the acquisition is consummated or the owner of the applicable
leasehold interest becomes a Domestic Subsidiary, the applicable Loan Party
shall deliver to the Bank a copy of the lease agreement and shall use
commercially reasonable efforts to execute or cause to be executed a Collateral
Access Agreement in form and substance reasonably acceptable to Bank together
with such other documentation as may be reasonably required by Bank;

 

 

 

 

 

in each case in form satisfactory to Bank in its reasonable discretion, together
with such supporting documentation, including without limitation corporate
authority items, certificates and opinions of counsel, as reasonably required by
Bank. Upon Bank’s request, Loan Parties shall take, or cause to be taken, such
additional steps as are necessary or advisable under applicable law to perfect
and ensure the validity and priority of the Liens granted under this Section
7.13.

          7.14 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio as of each Test Date, for the Measuring Period then ending, of not less
than 1.05 to 1.0.

          7.15 Pledge of Capital Stock of Loan Parties. Other than the Borrower,
not suffer to permit or exist any Lien in favor of the holders of the Senior
Notes or any other Person on its Capital Stock unless, concurrently with the
creation or granting of such Lien, Borrower causes its stockholders to grant to
Bank a Lien on such Capital Stock senior in priority to such other Lien, in each
case subject to the Intercreditor Agreement or another intercreditor agreement
in form and substance satisfactory to Bank.

          7.16 Discharge and Termination of Parcel 2 Encumbrances. Not later
than one year after the date of this Agreement, deliver or cause to be delivered
to Bank, at Borrower’s expense, in form and substance satisfactory to Bank, all
of the following:

 

 

 

 

(a)

With respect to all Parcel 2 Encumbrances, either (i) discharges and
terminations of such Parcel 2 Encumbrances recorded with the Wayne County
Register of Deeds, or (ii) a final, non-appealable order from the United States
Bankruptcy Court for the Eastern District of Michigan, that the transfer of
Parcel 2 under the confirmed plan of reorganization was free and clear of such
Parcel 2 Encumbrances or otherwise ordering the discharge and termination or
removal of such Parcel 2 Encumbrances, which order shall have been recorded with
the Wayne County Register of Deeds; and

31

--------------------------------------------------------------------------------




 

 

 

 

(b)

An endorsement to the loan title insurance policy insuring the Bank’s Mortgage,
eliminating all Parcel 2 Encumbrances as exceptions to title, and eliminating
any other limitations on coverage related to the Parcel 2 Encumbrances
(including any affirmative coverage endorsements which provide more limited
coverage to Bank than would otherwise be afforded Bank under a policy that took
no exception to the Parcel 2 Encumbrances), such that the policy as endorsed
provides coverage to Bank, including without limitation, as to marketability of
title, as if the Parcel 2 Encumbrances had been fully discharged and terminated
of record prior to the date of this Agreement.

          8. NEGATIVE COVENANTS.

          Borrower covenants and agrees that it will not, and it will cause its
Subsidiaries not to, so long as Bank may make any Advance under this Agreement
and thereafter until the expiration of all Letters of Credit and the irrevocable
final payment in full of the Indebtedness and the performance by the Loan
Parties of all other obligations under this Agreement and the other Loan
Documents (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted):

 

 

 

 

8.1 Limitations on Debt. Create, incur, assume or suffer to exist any Debt,
except:

 

 

 

 

(a)

Indebtedness of any Loan Party to Bank under this Agreement and/or the other
Loan Documents;

 

 

 

 

(b)

any Debt existing on the Effective Date and set forth in Schedule 8.1 attached
hereto;

 

 

 

 

(c)

Debt created, incurred or assumed after the date hereof if the Fixed Charge
Coverage Ratio (as defined in the Current Indenture) for the Borrower’s most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such additional Debt is
incurred would have been at least 1.75 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Debt has been incurred at the beginning of such four-quarter period;

 

 

 

 

(d)

any Debt of Borrower or any Subsidiary incurred to finance the acquisition of
fixed or capital assets, whether pursuant to a loan or a Capitalized Lease,
provided that both at the time of and immediately after giving effect to the
incurrence thereof (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the aggregate amount of all such Debt at any one time
outstanding (including, without limitation, any Debt of the type described in
this clause (d) which is set forth on Schedule 8.1 hereof) shall not exceed
$20,000,000;

 

 

 

 

(e)

Subordinated Debt in an aggregate principal amount at any time outstanding not
to exceed $20,000,000;

 

 

 

 

(f)

Debt under any Hedging Transactions, provided that such transaction is entered
into for risk management purposes and not for speculative purposes;

32

--------------------------------------------------------------------------------




 

 

 

 

(g)

Debt owing to a Person that is a Loan Party, to the extent permitted under
Section 8.7 hereof;

 

 

 

 

(h)

Parity Lien Debt, as such term is defined in the Current Indenture;

 

 

 

 

(i)

the guaranty by the Borrower or any Guarantor of Debt of Borrower or any
Guarantor to the extent that the guaranteed Debt was permitted to be incurred by
this Section 8.1; provided, however, that if the Debt being guaranteed is
subordinated to or pari passu with the Indebtedness, then such guaranty must be
subordinated or pari passu, as applicable, to the same extent as the Debt
guaranteed;

 

 

 

 

(j)

Debt of Borrower or a Subsidiary to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Capital Stock of Borrower; and

 

 

 

 

(k)

the incurrence by Borrower or any Subsidiary of any Permitted Refinancing
Indebtedness in exchange for, or the net proceeds of which are used to renew,
refund, replace and defease or discharge any Debt permitted by this Section 8.1.

 

 

 

          8.2 Limitations on Merger, Dissolution or Sales of Assets. Enter into
any merger or consolidation or liquidate or dissolve, or sell, lease, assign,
transfer, or dispose of all, substantially all, or any part of its assets,
except:

 

 

 

 

(a)

the sale or lease of inventory in the ordinary course of business;

 

 

 

 

(b)

the sale of uncollectible accounts receivable, obsolete, damaged, uneconomic or
worn out machinery, parts, property or equipment, or property or equipment no
longer used or useful in the conduct of the applicable Loan Party’s business;

 

 

 

 

(c)

mergers or consolidations of any Subsidiary of Borrower with or into Borrower or
any Guarantor so long as the Borrower or such Guarantor shall be the continuing
or surviving entity; provided that at the time of each such merger or
consolidation, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or result from such merger or
consolidation;

 

 

 

 

(d)

any Subsidiary may liquidate or dissolve into Borrower or a Guarantor if
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of Borrower, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom;

 

 

 

 

(e)

sales or transfers, including without limitation upon voluntary liquidation from
any Loan Party to Borrower or a Guarantor, provided that the applicable Borrower
or Guarantor takes such actions as Bank may reasonably request to ensure the
perfection and priority of the Liens in favor of the Lenders over such
transferred assets;

33

--------------------------------------------------------------------------------




 

 

 

 

(f)

Asset Sales (exclusive of asset sales permitted by other subsections of this
Section 8.2) in which the sales price is at least equal to the fair market value
of the assets sold and the consideration received is cash or cash equivalents or
Debt of any Loan Party being assumed by the purchaser, provided that the
aggregate amount of such Asset Sales does not exceed $2,000,000 in any fiscal
year and no Default or Event of Default has occurred and is continuing at the
time of each such sale (both before and after giving effect to such Asset Sale);

 

 

 

 

(g)

Asset Sales (exclusive of asset sales permitted by other subsections of this
Section 8.2) in which the sales price is at least equal to the fair market value
of the assets sold and the consideration received is cash or cash equivalents or
Debt of any Loan Party being assumed by the purchaser, provided that (i) the
aggregate amount of such Asset Sales does not exceed $1,500,000 in any fiscal
year, (ii) no Default or Event of Default has occurred and is continuing at the
time of each such sale (both before and after giving effect to such sale), (iii)
the Net Cash Proceeds of such Asset Sales are used to prepay the Revolving
Credit Note pursuant to Section 2.11(a), and (iv) the Revolving Credit
Commitment is permanently reduced by the amount of such Net Cash Proceeds;

 

 

 

 

(h)

licenses and sublicenses by any of the Loan Parties of software or intellectual
property in the ordinary course of business;

 

 

 

 

(i)

any surrender or waiver of contract rights or settlement, release, recovery on
or surrender of contract, tort or other claims in the ordinary course of
business;

 

 

 

 

(j)

foreclosures on assets, transfers by reason of eminent domain or other similar
involuntary transfers of assets;

 

 

 

 

(k)

the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

 

 

 

 

(l)

the sale or disposition of Permitted Investments and other cash equivalents in
the ordinary course of business; and

 

 

 

 

(m)

dispositions of owned or leased vehicles in the ordinary course of business.


          8.3 [RESERVED].

          8.4 Limitations on Acquisitions. Purchase or otherwise acquire or
become obligated for the purchase of all or substantially all or any material
portion of the assets or business interests or a division or other business unit
of any Person, or any Capital Stock of any Person or in any other manner
effectuate or attempt to effectuate an expansion of present business by such an
acquisition, except for acquisitions (i) made while no Event of Default shall
have occurred and be continuing, and (ii) in which the total consideration
(including indebtedness assumed and the value of any Capital Stock of the
Borrower or any Subsidiary issued as consideration thereof), plus the total
consideration paid or assumed in all other acquisitions during the same fiscal
year, exceeds $10,000,000 in any fiscal year.

34

--------------------------------------------------------------------------------



          8.5 Limitations on Liens. Affirmatively pledge or mortgage any of its
assets (including any property or revenue), whether now owned or hereafter
acquired, or create, suffer or permit to exist any Lien, except:

 

 

 

 

(a)

Permitted Liens;

 

 

 

 

(b)

Liens created pursuant to the Loan Documents; and

 

 

 

 

(c)

other Liens, existing on the Effective Date, set forth on Schedule 8.5.

          8.6 Restricted Payments. Declare or make any distributions, dividend,
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any of its Capital Stock, as applicable, or
purchase, redeem or otherwise acquire for value any of its Capital Stock, as
applicable, or any warrants, rights or options to acquire any of its Capital
Stock, now or hereafter outstanding (collectively, “Restricted Payments”),
except that:

 

 

 

 

(a)

each Loan Party may pay cash Restricted Payments to the Borrower or any
Guarantor;

 

 

 

 

(b)

each Loan Party may declare and make Restricted Payments payable in the Capital
Stock of such Loan Party, provided that the issuance of such Capital Stock does
not otherwise violate the terms of this Agreement and no Default or Event of
Default has occurred and is continuing at the time of making such Restricted
Payments or would result from the making of such Restricted Payments; and

 

 

 

 

(c)

each Loan Party may declare and make Restricted Payments permitted by the
Current Indenture on or after January 1, 2011, if (i) the Fixed Charge Coverage
Ratio for the Borrower’s most recently ended Measuring Period for which internal
financial statements are available immediately preceding the date on which such
Restricted Payment is made would have been at least 1.05 to 1.0, determined on a
pro forma basis as if such Restricted Payment had been made at the beginning of
such Measuring Period, (ii) no Default or Event of Default shall have occurred
and be continuing, either before such Restricted Payment is made or after giving
effect thereto, and (iii) the principal balance of the Note is $0, both before
and after the Restricted Payment is made;

 

 

 

 

(d)

so long as no Default or Event of Default has occurred and is continuing, the
making of any Restricted Payment in exchange for, or out of or with the Net Cash
Proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Borrower) of, Capital Stock of the Borrower or from the substantially concurrent
contribution of common equity capital to the Borrower, if, as of the date of
such payment, the principal balance of the Note is $0; provided, however, that
for purposes of this sub-section (d), Restricted Payments will be deemed to be
substantially concurrent with any such sale or contributions if the Restricted
Payment occurs within 30 days thereof;

 

 

 

 

(e)

so long as no Default or Event of Default has occurred and is continuing, the
repurchase, redemption or other acquisition or retirement for value of any
Capital

35

--------------------------------------------------------------------------------




 

 

 

 

 

Stock of the Borrower or any Subsidiary of the Borrower held by any current or
former officer, director or employee of the Borrower or any of its Subsidiaries
pursuant to any equity subscription agreement, stock option agreement (including
the repurchase of Capital Stock deemed to occur upon the exercise of stock
options or vesting of employee equity to the extent such equity interests
represent a portion of the exercise price of or are used to satisfy tax
withholding with respect to those stock options), shareholders’ agreement or
similar agreement; provided, however, that the aggregate amount of all such
Restricted Payments may not exceed $1,500,000 in any twelve-month period; and

 

 

 

 

(f)

so long as no Default or Event of Default has occurred and is continuing,
payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any of its Subsidiaries not in excess of $25,000 in
any twelve month period to allow the payment of cash in lieu of the issuance of
fractional shares upon (i) the exercise of options or warrants or (ii) the
conversion or exchange of Capital Stock of any such Person.

          8.7 Transactions with Affiliates. Except as set forth in Schedule 8.7,
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliates of the Loan Parties except: (a) transactions with Affiliates that are
the Borrower or Guarantors; (b) transactions otherwise permitted under this
Agreement; (c) transactions in the ordinary course of a Loan Party’s business
and upon fair and reasonable terms no less favorable to such Loan Party than it
would obtain in a comparable arms length transaction from unrelated third
parties; any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by any Loan
Party in the ordinary course of business and payments pursuant thereto; (d)
payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of any Loan Party; (e) any issuance of Capital Stock of
the Borrower to Affiliates of the Borrower; (f) Restricted Payments that comply
with Section 8.6; (g) payments or loans (or cancellation of loans) to officers,
directors, employees or consultants which are approved by a majority of the
independent directors of the Board of Directors of the Borrower in good faith;
(h) any agreement as in effect as of the date of this Agreement or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to Bank in any material respect
than the original agreement as in effect on the date of this Agreement) as
determined in good faith by a majority of the independent directors of the Board
of Directors of the Borrower; (i) the existence of, or the performance by any of
the Loan Parties of its obligations under the terms of, the Plan of
Reorganization of Greektown Holdings, L.L.C., and its subsidiaries, any
stockholders agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the date of this
Agreement, and any transaction, agreement or arrangement described in this
offering memorandum and, in each case, any amendment thereto or similar
transactions, agreements or arrangements which it may enter into thereafter; (j)
any contribution to the capital of the Borrower; and (k) execution and delivery
or amendment or modification of any management agreement or payment of
consulting or management fees of any manager of any of the Loan Parties.

36

--------------------------------------------------------------------------------



          8.8 Limitation on Investments, Loans and Advances. Make or allow to
remain outstanding any Investment (whether such investment shall be of the
character of investment in Capital Stock, evidences of indebtedness or other
securities or otherwise) in, or any loans or advances to, any Person other than:

 

 

 

 

(a)

Permitted Investments;

 

 

 

 

(b)

Investments existing on the Effective Date and listed on Schedule 8.8 hereof;

 

 

 

 

(c)

sales on open account in the ordinary course of business;

 

 

 

 

(d)

intercompany loans or intercompany Investments made by any Loan Party to or in
any Loan Party; provided, however, that no Default or Event of Default shall
have occurred and be continuing at the time of making such intercompany loan or
intercompany Investment or result from such intercompany loan or intercompany
Investment being made and that any intercompany loans shall be evidenced by and
funded under a promissory note pledged to Bank under a Security Agreement;

 

 

 

 

(e)

Investments in respect of Hedging Transactions provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

 

 

 

 

(f)

loans and advances to employees, officers and directors of any Loan Party for
moving, entertainment, travel and other similar expenses in the ordinary course
of business not to exceed $2,000,000 in the aggregate at any time outstanding;

 

 

 

 

(g)

acquisitions permitted by this Agreement and Investments in any Person acquired
pursuant to such acquisitions;

 

 

 

 

(h)

any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale permitted by Section 8.2;

 

 

 

 

(i)

any acquisition of assets or Capital Stock solely in exchange for the issuance
of Capital Stock of Borrower;

 

 

 

 

(j)

any Investments received in compromise or resolution of (A) obligations of trade
creditors or customers that were incurred in the ordinary course of business of
Borrower or any Guarantor, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer; or (B) litigation, arbitration or other disputes;

 

 

 

 

(k)

Investments acquired after the date of this Agreement as a result of the
acquisition by Borrower or any Guarantor of the Capital Stock of another Person,
including by way of a merger, amalgamation or consolidation with or into
Borrower or any Guarantor in a transaction that is not prohibited by this
Agreement to the extent that such Investments were not made in contemplation of
such acquisition, merger, amalgamation or consolidation and were in existence on
the date of such acquisition, merger, amalgamation or consolidation;

37

--------------------------------------------------------------------------------




 

 

 

 

(l)

any Investment acquired by Borrower or any Subsidiary (a) in exchange for any
other Investment or accounts receivable held by Borrower or any such Subsidiary
in connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (b) as a result of a foreclosure by Borrower or any of its Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

 

 

 

(m)

Investments consisting of the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business;

 

 

 

 

(n)

Investments constituting deposits made in connection with the purchase of goods
or services in the ordinary course of business; and

 

 

 

 

(o)

other Investments not described above in any Person not an Affiliate of the
Borrower provided that both at the time of and immediately after giving effect
to any such Investment (i) no Default or Event of Default shall have occurred
and be continuing or shall result from the making of such Investment and (ii)
the aggregate amount of all such Investments shall not exceed $20,000,000 since
the date of this Agreement.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.8 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

          8.9 Limitation on Other Restrictions. Except for this Agreement, any
other Loan Document or the Senior Note Documents, enter into any agreement,
document or instrument which would (i) restrict the ability of any Subsidiary to
pay or make dividends or distributions in cash or kind to Borrower or any
Guarantor, to make loans, advances or other payments of whatever nature to any
Loan Party, or to make transfers or distributions of all or any part of its
assets to any Loan Party; or (ii) restrict or prevent any Loan Party from
granting Bank Liens upon, security interests in and pledges of their respective
assets, except to the extent such restrictions exist in documents creating Liens
permitted by Section 8.5 hereof, other than, in each case, with respect to any
assets financed with Debt permitted by Section 8.1(d).

          8.10 Prepayment of Debt. Prepay, purchase, redeem or defease any
Funded Debt, except for (i) the Indebtedness, (ii) Permitted Refinancing
Indebtedness, (iii) Debt incurred pursuant to Sections 8.1(c) or (d), (iv)
Subordinated Debt, to the extent permitted by the applicable subordination
agreement, and (v) to the extent permitted by Section 8.17 hereof, the Senior
Notes.

          8.11 Amendment of Debt Documents. Amend, modify or otherwise alter any
of the material terms and conditions of those documents or instruments
evidencing or otherwise related to any Funded Debt (other than the Senior Note
Documents) in a manner (i) that makes any term more onerous, restrictive or
adverse to the applicable Loan Party or the rights of Bank under this

38

--------------------------------------------------------------------------------



Agreement or any other Loan Document, (ii) that would violate the terms and
conditions of this Agreement or any other Loan Document, or (iii) that could
reasonably be expected to have a Material Adverse Effect.

          8.12 Amendment to Organizational Documents. Make, permit or consent to
any amendment or other modification to the constitutional documents of any of
the Loan Parties except to the extent that any such amendment (i) does not
violate the terms and conditions of this Agreement or any of the other Loan
Documents, (ii) does not materially adversely affect the interest of Bank as
creditor under this Agreement or any other document or instrument in any respect
and (iii) could not reasonably be expected to have a Material Adverse Effect.

          8.13 Change in Business. (i) Change its name, (ii) change its
jurisdiction of incorporation or organization, or (iii) change its locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral or its books, in each case without at least fifteen (15) days
prior written notice to Bank and after Bank’s written acknowledgment that any
reasonable action requested by Bank to continue the perfection of any Liens in
favor of Bank in any Collateral, has been completed or taken, and provided that
any such new location shall be in the continental United States.

          8.14 Fiscal Year. Permit the fiscal year of Borrower and its
Subsidiaries to end on a day other than December 31.

          8.15 Limitation on Capital Expenditures. Make or commit to make (by
way of the acquisition of securities of a Person or otherwise) any expenditure
in respect of the purchase or other acquisition of fixed or capital assets
(excluding any such asset acquired in connection with normal replacement and
maintenance programs properly charged to current operations) except Capital
Expenditures, the amount of which in any fiscal year shall not exceed an amount
equal to the sum of $20,000,000 and the amount of any Debt permitted to be
incurred under Section 8.1 the proceeds of which are used to make Capital
Expenditures, provided that the amount of any permitted Capital Expenditures not
used in any fiscal year (not to exceed $7,500,000) may be added, on a
non-cumulative basis, to the amount of permitted Capital Expenditures for the
next fiscal year.

          8.16 Modification of Senior Note Documents. Amend, modify or otherwise
alter any of the Senior Note Documents, except as permitted by the Intercreditor
Agreement.

          8.17 Prepayment of Senior Notes. Prepay, redeem or defease any of the
Senior Notes prior to their scheduled maturity, other than with Permitted
Refinancing Indebtedness; provided, however, that Borrower may prepay the Senior
Notes in accordance with Section 3.09 of the Current Indenture if (a) such
prepayment occurs within sixty (60) days after delivery to Bank of Borrower’s
financial statements and Covenant Compliance Report for the applicable fiscal
year pursuant to Sections 7.1(a) and (c), (b) at the time of such payment and
after giving effect thereto (i) no Default or Event of Default shall exist, and
(ii) the principal balance of the Note is $0.

          9. EVENTS OF DEFAULT.

          9.1 Event of Default. The occurrence of any of the following events
shall constitute an Event of Default hereunder:

39

--------------------------------------------------------------------------------




 

 

 

 

(a)

non-payment when due of (i) the principal or interest on the Indebtedness under
this Agreement, or (ii) any reimbursement obligation with respect to any Letter
of Credit, or (iii) any fees or other amounts payable by any Loan Party
hereunder or under any other Loan Document, and in the case of interest payments
or the amounts specified by clause (iii) hereof, continuance thereof for five
(5) Business Days;

 

 

 

 

(b)

(i) default in the observance or performance of any of the conditions, covenants
or agreements of Borrower set forth in Sections 7.1, 7.3(b), 7.4, 7.5(a) and
(e), 7.7, 7.13, 7.14, 7.15, 7.16 or Article 8 in its entirety or any provision
of any Collateral Assignment, provided that any Event of Default arising solely
due to a breach of Section 7.5(a) shall be deemed cured upon the earlier of (x)
the giving of the notice required by Section 7.5(a) and (y) the date upon which
the Default or Event of Default giving rise to the notice obligation is cured or
waived, and (ii) default in the observance or performance of the covenants in
Section 7.1 and continuance thereof for a period of five (5) Business Days;

 

 

 

 

(c)

default in the observance or performance of any of the other conditions,
covenants or agreements set forth herein or in any other Loan Document, and
continuance thereof for a period of thirty (30) days after the earlier of notice
from Bank or when a senior officer of any Loan Party obtains knowledge thereof;

 

 

 

 

(d)

any representation or warranty made by any Loan Party herein or in any Loan
Document proves untrue in any material adverse respect when made or deemed made;

 

 

 

 

(e)

if the holder or purported holder of any Parcel 2 Encumbrance shall exercise any
right or remedy under such Parcel 2 Encumbrance, including, but not limited to,
foreclosure of such Parcel 2 Encumbrance, whether judicial or non-judicial, the
exercise of any assignment of rents, or the institution of suit seeking
appointment of a receiver (each an “Enforcement Action”), and any such
Enforcement Action shall not have been dismissed, abandoned or terminated within
sixty (60) days after it is commenced;

 

 

 

 

(f)

default in the payment of any other obligations of any Loan Party for borrowed
money in an aggregate amount in excess of $5,000,000 individually or in the
aggregate when due (whether by acceleration or otherwise) and continuance
thereof beyond any applicable period of cure, or in the observance or
performance of any conditions, covenants or agreements related or given with
respect to any obligations for borrowed money in an aggregate amount in excess
of $5,000,000 individually or in the aggregate which continues beyond any
applicable period of cure and which is sufficient to permit the holder thereof
to accelerate the maturity of such obligations;

 

 

 

 

(g)

judgments (not covered by insurance from a solvent insurer who is defending such
action without reservation of rights) for the payment of money in excess of the
sum of $5,000,000 in the aggregate shall be rendered against any Loan Party

40

--------------------------------------------------------------------------------




 

 

 

 

 

and such judgments shall remain unpaid, unvacated, unbonded or unstayed by
appeal or otherwise for a period of thirty (30) consecutive days from the date
of its entry or any action shall be legally taken by a judgment creditor to levy
upon assets or properties of any Loan Party to enforce such judgment;

 

 

 

 

(h)

the occurrence of any event, which is determined by the PBGC to constitute
grounds for termination by the PBGC of any Pension Plan or for the appointment
of a trustee (in the case of a Pension Plan, by the appropriate United States
District Court) to administer such plan, and such event is not corrected and
such determination is not revoked within sixty (60) days after notice thereof
has been given to the plan administrator or any Loan Party; or the institution
of proceedings by the PBGC (or, in the case of a Foreign Pension Plan, similar
governmental or quasi-governmental entity) to terminate any such Pension Plan or
to appoint a trustee to administer such plan; or the appointment of a trustee
(in the case of a Pension Plan by the appropriate United States District Court)
to administer any such Pension Plan;

 

 

 

 

(i)

the occurrence of any Change in Control;

 

 

 

 

(j)

except as specifically permitted hereby, any Loan Party shall be dissolved or
liquidated (or any judgment, order or decree therefor shall be entered); or if a
creditors’ committee shall have been appointed for the business of any Loan
Party; or if any Loan Party shall have made a general assignment for the benefit
of creditors or shall have been adjudicated bankrupt and if not an adjudication
based on a filing by a Loan Party it shall not have been dismissed within sixty
(60) days, or shall have filed a voluntary petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors or shall fail
to pay or shall admit in writing its inability or refusal to pay its debts
generally as such debts become due in the ordinary course of business; or shall
file an answer to a creditor’s petition or other petition filed against it,
admitting the material allegations thereof for an adjudication in bankruptcy or
for reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of any Loan Party) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Loan Party and shall
not have been reversed or dismissed within sixty (60) days; or any Loan Party
shall take any action (corporate or other) authorizing or in furtherance any of
the actions described above in this subsection;

 

 

 

 

(k)

any material provision of any Loan Document shall at any time for any reason
cease to be valid, binding and enforceable against any Loan Party (other than in
accordance with the terms thereof), (ii) the validity, binding effect or
enforceability thereof shall be contested by any Loan Party, or (iii) any Loan
Party shall deny that it has any further liability or obligation under any Loan
Document, or any such Loan Document shall be terminated (other than in

41

--------------------------------------------------------------------------------




 

 

 

 

 

accordance with the terms thereof), invalidated, revoked or set aside or in any
way cease to give or provide to Bank the benefits purported to be created
thereby;

 

 

 

 

(l)

the occurrence of any event or circumstance which results in the prohibition of
the Borrower or any of its Subsidiaries to conduct gaming activities at the
Gaming Facilities for a period of greater than thirty (30) consecutive days; or

 

 

 

 

(m)

the loss or revocation of any Gaming License, if such loss or revocation is
reasonably likely to cause a Material Adverse Effect.

          9.2 Exercise of Remedies. If an Event of Default has occurred and is
continuing hereunder: (a) Bank may declare the Revolving Credit Commitment
terminated; (b) Bank may declare the entire unpaid principal Indebtedness,
immediately due and payable, without presentment, notice or demand, all of which
are hereby expressly waived by Borrower; (c) upon the occurrence of any Event of
Default specified in subsection 9.1(j), above, and notwithstanding the lack of
any declaration by Bank, the entire unpaid principal Indebtedness shall become
automatically and immediately due and payable, and the Revolving Credit
Commitment shall be automatically and immediately terminated; (d) Bank may
demand immediate delivery of cash collateral, and Borrower agrees to deliver
such cash collateral upon demand, in an amount equal to the maximum amount that
may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit, (e) Bank may exercise any remedy permitted by
this Agreement, the other Loan Documents or law.

          9.3 Application of Proceeds. All of the Indebtedness shall constitute
one loan secured by Bank’s security interest in the Collateral and by all other
security interests, mortgages, Liens, claims, and encumbrances now and from time
to time hereafter granted by any Loan Party to Bank. Upon the occurrence and
during the continuance of an Event of Default, to the extent permissible under
applicable law, but subject to the terms of the Intercreditor Agreement, Bank
may in its sole discretion apply the Collateral to any portion of the
Indebtedness. Subject to the terms of the Intercreditor Agreement, the proceeds
of any sale or other disposition of the Collateral authorized by this Agreement
shall be applied by Bank, first upon all expenses authorized by the Michigan
Uniform Commercial Code (or other applicable law) or otherwise in connection
with the sale and all reasonable attorneys’ fees and legal expenses incurred by
Bank; the balance of the proceeds of such sale or other disposition shall be
applied in the payment of the Indebtedness, first to interest, then to
principal, then to other Indebtedness and the surplus, if any, shall be paid
over to the applicable Loan Party or to such other Person or Persons as may be
entitled thereto under applicable law. Borrower shall remain liable for any
deficiency, which Borrower shall pay to Bank immediately upon demand.

          9.4 Rights Cumulative. The remedies provided for herein are cumulative
to the remedies for collection of the Indebtedness as provided by law, in equity
or by any mortgage, security agreement or other document contemplated hereby.
Nothing herein contained is intended, nor shall it be construed, to preclude
Bank from pursuing any other remedy for the recovery of any other sum to which
Bank may be or become entitled for the breach of this Agreement by Borrower.

42

--------------------------------------------------------------------------------




          9.5 Set-Off. Subject to the terms of the Intercreditor Agreement, upon
the occurrence and during the continuance of any Event of Default, Bank may at
any time and from time to time, without notice to Borrower (any requirement for
such notice being expressly waived by Borrower), set off and apply against any
and all of the obligations of Borrower now or hereafter existing under this
Agreement, any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by Bank to
or for the credit or the account of Borrower, irrespective of whether or not
such deposits held or indebtedness owing by Bank may be contingent and unmatured
and regardless of whether any Collateral then held by Bank is adequate to cover
the Indebtedness. Borrower hereby grants to Bank a Lien on and security interest
in all such deposits, indebtedness and property as collateral security for the
payment and performance of all of the obligations of Borrower under this
Agreement. The rights of Bank under this Section 9.5 are in addition to the
other rights and remedies (including, without limitation, other rights of
setoff) which Bank may have.

          9.6 Waiver of Defaults. No Event of Default may be waived by Bank
except in a writing signed by an officer of Bank. No single or partial exercise
of any right, power or privilege hereunder, nor any delay in the exercise
thereof, shall preclude other or further exercise of its rights by Bank. No
waiver of any Event of Default shall extend to any other or further Event of
Default. No forbearance on the part of Bank in enforcing any of its rights shall
constitute a waiver of any of its rights. Borrower expressly agrees that this
Section 9.6 may not be waived or modified by Bank by course of performance,
estoppel or otherwise.

          9.7 Waiver by Borrower of Certain Laws. To the extent permitted by
applicable law, Borrower hereby agrees to waive, and does hereby absolutely and
irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Note, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

          10. MISCELLANEOUS.

          10.1 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Borrower and Bank and their respective
successors and assigns, except that neither the credit provided for under this
Agreement nor any part thereof nor any obligation of Bank hereunder shall be
assignable or otherwise transferable by Borrower, and no assignment by Borrower
of its rights or duties hereunder shall be made (or be effective) in either
case, without the prior written approval of Bank. Bank may sell participating
interests in its rights under this Agreement and the other Loan Documents, and
may sell or assign such rights (a) to any Affiliate of Bank, and (b) with the
prior written consent of Borrower, to any other Person, provided that such
consent shall not be required during the continuance of a Default or Event of
Default.

          Notwithstanding the foregoing, Bank and Borrower acknowledge and agree
that the Order of the Michigan Gaming Control Board (“Board”) approving the
execution and delivery by Borrower of this Agreement and the other Loan
Documents requires that:

43

--------------------------------------------------------------------------------




 

 

 

 

(a)

If Bank sells participating interest in its rights under this Agreement and the
other Loan Documents, or sells or assigns such rights, Bank must file a
quarterly report, beginning in the first quarter during which such transaction
occurs, listing all participants or assignees and documenting the dollar amount
held by each participant or assignee and providing other information requested
by the Board, which report must be filed within thirty (30) days after the end
of each quarter; and

 

 

 

 

(b)

In case of any such assignment or participation, the agreement with the
participant or assignee must not permit the participant or assignee to take any
independent default-related action against Borrower or any of its Affiliates or
any action that is not pursuant to this Agreement or the other Loan Documents;
and Bank and all participants and assignees must cooperate with any request from
the Board for information regarding participants or assignees.

          10.2 Costs and Expenses. Borrower shall pay all closing costs and
expenses, including, by way of description and not limitation, reasonable house
and outside attorney fees (without duplication of fees and expenses for the same
services), Lien search fees, approval fees and title policy fees incurred by
Bank in connection with the Revolving Credit Commitment and the consummation and
closing of this Agreement. All of said amounts required to be paid by Borrower
may, at Bank’s option if they remain unpaid for fifteen (15) days after payment
therefore is requested by Bank, be charged by Bank as an advance against the
proceeds of the Note. All costs, including reasonable attorney fees incurred by
Bank in protecting or enforcing any of its or any of Bank’s rights against
Borrower or any Collateral or in defending Bank from any claims or liabilities
by any party or otherwise incurred by Bank in connection with a Default or an
Event of Default or the enforcement of this Agreement or the related documents,
including by way of description and not limitation, such charges in any court or
bankruptcy proceedings or arising out of any claim or action by any person
against Bank which would not have been asserted were it not for Bank’s
relationship with Borrower hereunder, shall also be paid by Borrower.

          10.3 Accounting Principles. Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP.

          10.4 Indulgence. No delay or failure of Bank in exercising any right,
power or privilege hereunder shall affect such right, power or privilege, nor
shall any single or partial exercise thereof preclude any further exercise
thereof, or the exercise of any other power, right or privilege. The rights of
Bank under this Agreement are cumulative and not exclusive of any right or
remedies which Bank would otherwise have.

          10.5 Notices. Except as expressly provided otherwise in this
Agreement, all notices and other communications provided to any party hereto
under this Agreement shall be in writing and shall be given by personal
delivery, by mail, by reputable overnight courier, or by facsimile and addressed
or delivered to it at its address set forth below or at such other address as
may be designated by such party in a notice to the other parties that complies
as to delivery with the

44

--------------------------------------------------------------------------------



terms of this Section 10.5. Any notice, if personally delivered or if mailed and
properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received; any notice, if given to a reputable
overnight courier and properly addressed, shall be deemed given two (2) Business
Days after the date on which it was sent, unless it is actually received sooner
by the named addressee; and any notice, if transmitted by facsimile, shall be
deemed given when received (receipt confirmed in the case of telecopies). Bank
may, but shall not be required to, take any action on the basis of any notice
given to it by telephone, but Borrower shall promptly confirm such notice in
writing or by facsimile, and such notice will not be deemed to have been
received until such confirmation is deemed received in accordance with the
provisions of this Section set forth above. If such telephonic notice conflicts
with any such confirmation, the terms of such telephonic notice shall control.

 

 

 

 

 

To Borrower:

 

 

 

 

 

Greektown Superholdings, Inc.

 

 

555 East Lafayette

 

 

Detroit, MI 48226

 

 

Attention: Clifford J. Vallier

 

 

Fax No: (313) 962-9263

 

 

 

 

 

To Bank:

 

 

 

 

 

Comerica Bank

 

 

One Detroit Center

 

 

500 Woodward Avenue – MC3242

 

 

Detroit, MI 48226

 

 

Attention: Group Manager, Metropolitan Banking – D

 

 

Fax No.: (313) 222-3756

          Any party sending a notice under this Agreement shall, concurrently
with the sending of such notice, send a copy to the Michigan Gaming Control
Board at the following address:

 

 

 

 

 

Michigan Gaming Control Board

 

 

3062 West Grand Blvd., L-700

 

 

Detroit, MI 48202-6062

 

 

Attention: Executive Director and Deputy Director of Licensing

 

 

Fax No.: (313) 456-4200

          10.6 Law of Michigan; Consent to Jurisdiction. This Agreement and the
Note have been delivered at Detroit, Michigan, and shall be governed by and
construed and enforced in accordance with the laws of the State of Michigan.
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. Borrower and Bank hereby irrevocably submit to the
non-exclusive jurisdiction of any United States Federal Court or Michigan state
court sitting in Detroit, Michigan in any action or

45

--------------------------------------------------------------------------------



proceeding arising out of or relating to this Agreement or any of the Loan
Documents and Borrower and Bank hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in any such
United States Federal Court or Michigan state court. Borrower irrevocably
consents to the service of any and all process in any such action or proceeding
brought in any court in or of the State of Michigan by the delivery of copies of
such process to Borrower at its address specified herein or by certified mail
directed to such address or such other address as may be designated by the
Borrower in a notice to the other parties that complies as to delivery with the
terms of Section 10.5. Nothing in this Section shall affect the right of Bank to
serve process in any other manner permitted by law or limit the right of Bank to
bring any such action or proceeding against any Loan Party or any of its or
their property in the courts with subject matter jurisdiction of any other
jurisdiction. Borrower hereby irrevocably waives any objection to the laying of
venue of any such suit or proceeding in the above described courts.

          10.7 Amendment and Waiver. No amendments or waiver of any provisions
of this Agreement nor consent to any departure by Borrower therefrom shall in
any event be effective unless the same shall be in writing and signed by Bank
and the Borrower, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment, waiver or consent with respect to any provision of this Agreement
shall affect any other provision of this Agreement.

          10.8 Payments.

 

 

 

 

(a)

All sums payable by Borrower to Bank under this Agreement or the other documents
contemplated hereby shall be paid directly to Bank at its principal office set
forth in Section 10.5 hereof in immediately available United States funds,
without set off, deduction or counterclaim. In its sole discretion if a Default
or Event of Default has occurred and is continuing, Bank may charge any and all
deposit or other accounts (including without limit an account evidenced by a
certificate of deposit) of Borrower with Bank for all or a part of any
Indebtedness then due; provided, however, that this authorization shall not
affect Borrower’s obligation to pay, when due, any Indebtedness whether or not
account balances are sufficient to pay amounts due.

 

 

 

 

(b)

Any payment of the Indebtedness made by mail will be deemed tendered and
received only upon actual receipt by Bank at the address designated for such
payment, whether or not Bank has authorized payment by mail or any other manner,
and shall not be deemed to have been made in a timely manner unless received on
the date due for such payment, time being of the essence. Borrower expressly
assumes all risks of loss or liability resulting from non-delivery or delay of
delivery of any item of payment transmitted by mail or in any other manner.
Acceptance by Bank of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire
amount then due shall be and continue to be a Default or an Event of Default,
and at any time thereafter and until the entire amount then due has been paid,
Bank shall be entitled to exercise any and all rights conferred upon it herein
upon the occurrence of a Default or an Event of Default. Upon the occurrence and
during

46

--------------------------------------------------------------------------------




 

 

 

 

 

the continuance of an Event of Default, Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank from or on behalf of Borrower. Upon the occurrence and during the
continuance of an Event of Default, Borrower agrees that Bank shall have the
continuing exclusive right to apply and to reapply any and all payments received
at any time or times hereafter against the Indebtedness in such manner as Bank
may deem advisable, notwithstanding any entry by Bank upon any of its books and
records. Borrower expressly agrees that to the extent that Bank receives any
payment or benefit and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or is required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or benefit, the Indebtedness or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or benefit had not been made and, further, any such repayment by Bank,
to the extent that Bank did not directly receive a corresponding cash payment,
shall be added to and be additional Indebtedness payable upon demand by Bank.

          10.9 Interest. In the event Borrower’s obligation to pay interest on
the principal balance of the Note is or becomes in excess of the maximum
interest rate which Borrower is permitted by law to contract or agree to pay,
giving due consideration to the execution date of this Agreement, then, in that
event, the rate of interest applicable shall be deemed to be immediately reduced
to such maximum rate and all previous payments in excess of such maximum rate
shall be deemed to have been payments in reduction of principal and not of
interest.

          10.10 WAIVER OF JURY TRIAL. BORROWER AND BANK ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

          10.11 Counterparts. This Agreement may be executed in several
counterparts, and each executed copy shall constitute an original instrument,
but such counterparts together shall constitute but one and the same instrument.

          10.12 Complete Agreement; Conflicts. This Agreement, the Note and any
Requests for Advance hereunder, the Intercreditor Agreement, and the other Loan
Documents contain the entire agreement of the parties hereto, superseding all
prior agreements, discussions and understandings relating to the subject matter
hereof, and none of the parties shall be bound by anything not expressed in
writing. In the event of any conflict between the terms of this Agreement and
the other Loan Documents, this Agreement shall govern.

47

--------------------------------------------------------------------------------



          10.13 Severability. In case any one or more of the obligations of any
Loan Party under this Agreement, the Note or any of the other Loan Documents
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of such Loan Party
shall not in any way be affected or impaired thereby, and such invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of such Loan Party under
this Agreement, the Note or any of the other Loan Documents in any other
jurisdiction.

          10.14 Independence of Covenants. Each covenant hereunder shall be
given independent effect (subject to any exceptions stated in such covenant) so
that if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

          10.15 Reliance on and Survival of Various Provisions. All terms,
covenants, agreements, representations and warranties of any Loan Party to any
of the Loan Documents made herein or in any of the Loan Documents or in any
certificate, report, financial statement or other document furnished by or on
behalf of any Loan Party in connection with this Agreement or any of the Loan
Documents shall be deemed to have been relied upon by Bank, notwithstanding any
investigation heretofore or hereafter made by Bank, and those covenants and
agreements of the Borrower set forth in Section 10.16 hereof (together with any
other indemnities of any Loan Party contained elsewhere in this Agreement or in
any of the other Loan Documents) shall survive the repayment in full of the
Indebtedness and the termination of the Revolving Credit Commitment.

          10.16 Indemnification.

 

 

 

 

(a)

Borrower agrees to indemnify and hold Bank harmless from all loss, damage,
liability and reasonable expenses and costs, including reasonable house and
outside attorneys’ fees and disbursements (but without duplication of fees and
expenses for the same services), incurred by Bank by reason of any breach of any
representation or warranty, covenant or agreement of the Loan Parties in this
Agreement or the other Loan Documents, including the occurrence of any Default
or an Event of Default, or by reason of enforcing the obligations of any Loan
Party or the Subordinated Lenders under this Agreement or any of the other Loan
Documents or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or connected with this Agreement or any of
the Loan Documents, excluding, however, any loss, cost, damage, liability or
expenses arising solely as a result of the gross negligence or willful
misconduct of the party seeking to be indemnified under this Section 10.16(a).

 

 

 

 

(b)

Borrower agrees to defend, indemnify and hold harmless Bank, and its respective
employees, agents, officers and directors from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, reasonable costs
or reasonable expenses of whatever kind or nature (including without limitation,
reasonable attorneys and consultants fees, investigation and laboratory fees,

48

--------------------------------------------------------------------------------




 

 

 

 

 

environmental studies required by Bank in connection with the violation of
Environmental Laws, court costs and litigation expenses, excluding however,
those arising solely as a result of the gross negligence or willful misconduct
of the Person seeking indemnification, as the case may be) arising out of or
related to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Loan Party in violation of or non-compliance with applicable Environmental Laws,
(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials, (iii) any
lawsuit or other proceeding brought or threatened, settlement reached or
governmental order or decree relating to such Hazardous Materials, (iv) the cost
of remediation or monitoring of all Hazardous Materials in violation of or
non-compliance with applicable Environmental Laws from all or any portion of any
premises owned by any Loan Party, (v) complying or coming into compliance with
all Environmental Laws and/or (vi) any violation of Environmental Laws. The
obligations of Borrower under this Section 10.16(b) shall be in addition to any
and all other obligations and liabilities Borrower may have to Bank at common
law or pursuant to any other agreement.

          10.17 USA Patriot Act Notice. Pursuant to Section 326 of the USA
Patriot Act, the Bank hereby notifies the Loan Parties that if they or any of
their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Bank, Bank will
request the applicable Person’s name, tax identification number, business
address and other information necessary to identify such Person (and may request
such Person’s organizational documents or other identifying documents) to the
extent necessary for Bank to comply with the USA Patriot Act.

          10.18 Counterparts. This Agreement may be executed in several
counterparts, and each executed copy shall constitute an original instrument,
but such counterparts shall together constitute but one and the same instrument.

          10.19 Confidentiality. Bank agrees that it will not disclose without
the prior consent of the Borrower (other than to its employees, its
Subsidiaries, an Affiliate of Bank or to its auditors or counsel) any
information with respect to the Loan Parties which is furnished pursuant to this
Agreement or any of the other Loan Documents; provided that Bank may disclose
any such information (a) as has become generally available to the public or has
been lawfully obtained by Bank from any third party under no duty of
confidentiality to any Loan Party, (b) as may be required or appropriate in any
report, statement or testimony submitted to, or in respect to any inquiry, by,
any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender, including the Board of Governors of the Federal
Reserve System of the United States, the Office of the Comptroller of the
Currency or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, provided that Bank will use its best efforts to provide
notice to Borrower prior to such disclosure but shall have no liability for
failure to do so; (d) in order to comply with any law, order, regulation, ruling
or other requirement of law applicable to Bank,

49

--------------------------------------------------------------------------------



and (e) to any prospective assignee or participant in accordance with Section
10.1 hereof who agrees to keep such information confidential in accordance with
this Section 10.19.

[Signatures are on following page]

50

--------------------------------------------------------------------------------



          WITNESS the due execution hereof as of the day and year first above
written.

 

 

 

 

GREEKTOWN SUPERHOLDINGS, INC.

 

 

 

 

By: 

/s/ Clifford J. Vallier

 

 

--------------------------------------------------------------------------------

 

Its:

President, Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------

 

 

 

 

COMERICA BANK

 

 

 

 

By:

/s/ Michael S. Wooder

 

 

--------------------------------------------------------------------------------

 

Its:

Senior Vice President

 

 

--------------------------------------------------------------------------------

51

--------------------------------------------------------------------------------



SCHEDULE 1

(Expressed in basis points)

 

 

 

 

 

 

 

BASIS FOR PRICING

 

LEVEL 1

 

LEVEL 2

 

LEVEL 3

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Leverage Ratio

 

< 4.0:1.0

 

> 4.0:1.0

 

N/A

 

 

 

 

 

 

 

Revolving Credit Note – LIBOR Option

 

175

 

225

 

350

 

 

 

 

 

 

 

Letter of Credit Rate

 

175

 

225

 

350

 

 

 

 

 

 

 

Revolving Credit Note – Prime-Referenced

 

-100

 

-50

 

75

Rate Option

 

 

 

 

 

 


--------------------------------------------------------------------------------



SCHEDULE 1.1

PARCEL 2 ENCUMBRANCES

[TO BE COMPLETED]

--------------------------------------------------------------------------------